Exhibit 10.1

LOGO [g62391ex10_1img001.jpg]

CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

DATED AS OF OCTOBER 10, 2008

AMONG

CHICAGO MERCANTILE EXCHANGE INC.,

EACH OF THE BANKS FROM TIME TO TIME PARTY HERETO

AND

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK, N.A.,

AS COLLATERAL AGENT

AND

BMO CAPITAL MARKETS,

AS LEAD ARRANGER



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

TABLE OF CONTENTS

 

          PAGE

ARTICLE I DEFINITIONS

   1

ARTICLE II THE CREDIT

   10

Section 2.1

   Revolving Credit Loans    10

Section 2.2

   Ratable Loans    10

Section 2.3

   Payment on Last Day of Interest Period; Payment on Revolving Credit
Termination Date    10

Section 2.4

   Reborrowing of Advances    11

Section 2.5

   Optional Principal Payments    11

Section 2.6

   Mandatory Principal Payments    11

Section 2.7

   Adjustments of Commitments    11

Section 2.8

   Upfront Fee; Commitment Fee    12

Section 2.9

   Collateral    12

Section 2.10

   Additional Credit Facility    13

Section 2.11

   Defaulting Banks    14

Section 2.12

   Removal or Replacement of a Bank    15

ARTICLE III FUNDING THE CREDITS

   16

Section 3.1

   Method of Borrowing    16

Section 3.2

   Minimum Amount of Each Advance    16

Section 3.3

   Rate Before and After Maturity    16

Section 3.4

   Method of Payment    16

Section 3.5

   Notes; Telephonic Notices    17

Section 3.6

   Interest Payment Dates; Interest Basis    17

ARTICLE IV ADMINISTRATIVE AGENT

   18

Section 4.1

   Notice to and Payment by the Banks    18

Section 4.2

   Payment by Banks to Administrative Agent    18

Section 4.3

   Distribution of Payments    19

Section 4.4

   Rescission of Payments by the Company    19

Section 4.5

   Powers Granted to Administrative Agent    20

Section 4.6

   [Reserved]    20

Section 4.7

   [Reserved]    20

ARTICLE V CONDITIONS PRECEDENT

   20

Section 5.1

   Conditions Precedent    20

Section 5.2

   Each Advance    22



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   23

Section 6.1

   Corporate Existence and Standing    23

Section 6.2

   Authorization and Validity    23

Section 6.3

   Compliance with Laws and Contracts    23

Section 6.4

   Financial Statements    24

Section 6.5

   Material Adverse Change    24

Section 6.6

   Subsidiaries    24

Section 6.7

   Accuracy of Information    24

Section 6.8

   Margin Regulations    24

Section 6.9

   Taxes    24

Section 6.10

   Litigation    25

Section 6.11

   ERISA    25

ARTICLE VII COVENANTS

   25

Section 7.1

   Financial Reporting    25

Section 7.2

   Use of Proceeds    26

Section 7.3

   Notice of Default    27

Section 7.4

   Conduct of Business    27

Section 7.5

   Compliance with Laws    27

Section 7.6

   Inspection    27

Section 7.7

   Tangible Net Worth    27

Section 7.8

   Liens    28

Section 7.9

   Additional Clearing Members    28

Section 7.10

   CME Rule Changes    28

Section 7.11

   Taxes    28

Section 7.12

   Insurance    29

ARTICLE VIII DEFAULTS

   29

Section 8.1

   Representations and Warranties    29

Section 8.2

   Payment Defaults    29

Section 8.3

   Certain Covenant Defaults    29

Section 8.4

   Other Covenant Defaults    29

Section 8.5

   Other Indebtedness    29

Section 8.6

   Bankruptcy, etc.    30

Section 8.7

   Involuntary Bankruptcy, etc.    30

Section 8.8

   Condemnation    30

Section 8.9

   Judgments    30

Section 8.10

   Security Interest; Validity    30

Section 8.11

   CFTC Designation    30

ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   31

Section 9.1

   Acceleration    31

Section 9.2

   Amendments    31

Section 9.3

   Preservation of Rights    32

 

ii



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

ARTICLE X THE AGENTS

   32

Section 10.1

   Declaration and Acceptance of Appointment; No Fiduciary Duties    32

Section 10.2

   Reliance by Each Agent    33

Section 10.3

   Reimbursement and Indemnification    33

Section 10.4

   Each Agent in its Individual Capacity    33

Section 10.5

   Resignation or Termination of Agent    34

Section 10.6

   Non-Reliance Representation    34

Section 10.7

   Exculpation    34

Section 10.8

   Collateral Valuation    35

ARTICLE XI GENERAL PROVISIONS

   35

Section 11.1

   Successors and Assigns    35

Section 11.2

   Survival of Representations    37

Section 11.3

   Governmental Regulation    37

Section 11.4

   Taxes    37

Section 11.5

   Choice of Law; Jurisdiction    40

Section 11.6

   Headings    40

Section 11.7

   Entire Agreement    41

Section 11.8

   Several Obligations    41

Section 11.9

   Expenses; Indemnification    41

Section 11.10

   Accounting    42

Section 11.11

   Severability of Provisions    42

Section 11.12

   Confidentiality    42

Section 11.13

   WAIVER OF TRIAL BY JURY    43

Section 11.14

   USA Patriot Act Notification    43

ARTICLE XII SETOFF; RATABLE PAYMENTS

   44

Section 12.1

   Setoff; Ratable Payments    44

ARTICLE XIII NOTICES

   44

Section 13.1

   Giving Notice    44

Section 13.2

   Change of Address    45

ARTICLE XIV COUNTERPARTS

   45

ARTICLE XV SUBORDINATION

   45

 

iii



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

This Credit Agreement, dated as of October 10, 2008, is among Chicago Mercantile
Exchange Inc., a Delaware corporation (together with its successors and assigns,
“CME” or the “Company”) and a wholly owned subsidiary of CME Group Inc.
(together with its successors and assigns, “Holdings”), the Banks, Bank of
Montreal, as Administrative Agent, and JPMorgan Chase Bank, N.A., as Collateral
Agent.

In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

The parties hereto agree as follows:

As used in this Agreement:

“Accelerated Termination Date” has the meaning set forth in Section 11.9(d).

“Accelerated Termination Notice” has the meaning set forth in Section 2.7.2.

“Additional Amount” has the meaning set forth in Section 11.4(a).

“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent for the Banks pursuant to Article X or any successor administrative agent
hereunder, together with their respective successors and assigns.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made to the Company by the Banks at the same time and having the
same maturity date.

“Agent” means Administrative Agent or Collateral Agent, as the context may
require, and “Agents” means Administrative Agent and Collateral Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all the Banks
hereunder.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means generally accepted principles of
accounting in effect at the time of the preparation of the financial statements
referred to in Section 6.4, applied in a manner consistent with that used in
preparing such statements.



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” has the meaning set forth in Section 11.1(c).

“Banks” means the banks and other financial institutions listed on the signature
pages of this Agreement and their respective successors and assigns and any
other financial institution that becomes a party hereto as a Bank in accordance
with Section 9.2(b).

“Borrowing Base” means, at any time, an amount equal to the aggregate Discounted
Value of all Collateral at such time, excluding, however, the Discounted Value
of any Security Deposits and Performance Bonds that are not subject to a first
priority perfected Lien in favor of Collateral Agent, for the ratable benefit of
the Banks, pursuant to the Collateral Documents, free and clear of any other
Lien other than Liens permitted by subsection (a), (b) or (c) of Section 7.8.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by law to close.

“Clearing House” means the department of the Company or NYMEX through which all
futures and options on futures trades on or subject to the rules of the
applicable exchange are reconciled, settled, adjusted and cleared.

“Clearing Member” means a firm qualified to clear trades through either Clearing
House, as appropriate.

“CME” has the meaning set forth in the preamble hereto.

“CME Rules” means the rules of the Company, as amended and in effect from time
to time and includes any interpretations thereof. “CME Rule” shall refer to any
specifically designated rule.

“CME Security and Pledge Agreement” means that certain CME Security and Pledge
Agreement, dated as of October 10, 2008, by and among the Clearing Members party
thereto, the Company and Collateral Agent, substantially in the form of Exhibit
I, as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Collateral” means, collectively, “Collateral” under and as defined in the CME
Security and Pledge Agreement and “Collateral” under and as defined in the NYMEX
Security and Pledge Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Banks pursuant to Article X or any successor collateral
agent hereunder, together with their respective successors and assigns.

 

2



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Collateral Documents” means each of the Security and Pledge Agreements, the
Securities Account Control Agreement, each Money Fund Control Agreement and all
other agreements and documents entered into by the Company or NYMEX in favor of
Collateral Agent for the benefit of the Banks for the purpose of effecting the
Security and Pledge Agreements, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Collateral Notice” has the meaning set forth in Section 10.8.

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to
the Company in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth opposite its signature below, or as set forth in
an Assignment Agreement in the case of any Bank that becomes a party hereto
pursuant to Section 11.1(c), or as agreed to between the Company and the
applicable Bank, in the case of any Bank that becomes a party hereto pursuant to
Section 9.2(b), in each case, as such amount may be modified from time to time
as provided herein, including, without limitation, pursuant to Section 2.10
hereof.

“Company” has the meaning set forth in the preamble hereto.

“Concentration Policy” has the meaning set forth in Annex I.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its consolidated Subsidiaries determined
in accordance with Agreement Accounting Principles, less their consolidated
Intangible Assets, all determined as of such date. For purposes of this
definition “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated shareholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to December 31, 2000 in the book value
of any asset owned by the Company or a consolidated Subsidiary, (ii) all
investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible items.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414(b) or 414(c) of the Internal Revenue Code.

“Default” means an event described in Article VIII.

“Default Excess” means, with respect to any Defaulting Bank, the excess, if any,
of such Defaulting Bank’s pro rata share of the aggregate outstanding principal
amount of all Loans (calculated as if all Defaulting Banks (including such
Defaulting Bank) had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of all Loans of such Defaulting Bank.

 

3



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Default Period” means, with respect to any Defaulting Bank, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Bank shall have been reduced to zero (whether by the
funding by such Defaulting Bank of any Defaulted Loans of such Defaulting Bank
or by the non-pro rata application of any voluntary or mandatory prepayments of
the Loans in accordance with the terms of Section 2.5 or Section 2.6 or by a
combination thereof) and (b) such Defaulting Bank shall have delivered to the
Company and Administrative Agent a written reaffirmation of its intention to
honor its obligations hereunder with respect to its Commitments, and (iii) the
date on which the Company, Administrative Agent and Required Banks waive all
Funding Defaults of such Defaulting Bank in writing.

“Defaulted Loan” has the meaning set forth in Section 2.11.

“Defaulted Clearing Member” means, as of any time of determination, a Clearing
Member that is then in default of its obligations to the Company or NYMEX under
and pursuant to the CME Rules or the NYMEX Rules.

“Defaulting Bank” has the meaning set forth in Section 2.11.

“Discounted Value” means, at any time with respect to any asset included in the
Collateral, the discounted market value of such asset determined by multiplying
the market value of such asset at the time by the percentage specified on Annex
I hereto applicable to such asset based on its asset type, and for some asset
types, time to maturity. It is understood and agreed that the market value of
all Security Deposits and Performance Bonds as of any date shall be determined
by Collateral Agent in accordance with its usual and customary practices.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Availability” means, as of any date, the lesser of (a) the excess, if
any, of the Aggregate Commitment minus the aggregate principal of all Loans
outstanding and (b) the excess, if any, of the Borrowing Base minus the
aggregate principal of all Loans outstanding.

“Excluded Taxes” means, with respect to any and all payments to any Agent, any
Bank or any recipient of any payment to be made by or on account of any
obligation of the Company under the Loan Documents, net income taxes, branch
profits taxes, franchise and excise taxes (to the extent imposed in lieu of net
income taxes), and all interest, penalties and liabilities with respect thereto,
imposed on any Agent or any Bank.

“Federal Funds Rate” means the interest rate at which depository institutions
lend balances at the Federal Reserve to other depository institutions overnight.

“Fed Funds Target Rate” means for any period, a fluctuating interest rate per
annum for each day during such period equal to the most recent rate set by the
Federal Open Market Committee of the Federal Reserve System as the target level
for the Federal Funds Rate, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by Dow Jones & Company, Inc. in
The Wall Street Journal.

 

4



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Foreign Bank” has the meaning set forth in Section 11.4(f).

“Funding Default” has the meaning set forth in Section 2.11.

“GFX” means that Wholly-Owned Subsidiary of the Company known as the GFX
Corporation.

“GFX Guaranty” means certain Guaranties by the Company issued to counterparties
of GFX related to over-the-counter foreign exchange transactions entered into by
GFX, or certain Guaranties by the Company issued to a banking institution that
has provided performance bond collateral, or met performance bond or variation
margin obligations on behalf of GFX, related to transactions in futures.

“Guaranty” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit; provided that the term “Guaranty” shall not
include endorsements for collection on deposit in the ordinary course of
business.

“Holdings” has the meaning set forth in the preamble hereto.

“Increased Cost Notice” has the meaning set forth in Section 11.9(b).

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (other than a daylight overdraft incurred by
the Company in the course of effecting daily settlements with Clearing Members),
(ii) obligations representing the deferred purchase price of property other than
accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade, (iii) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property (other than
futures and options contracts held in a cross-margin account at the Company) now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) capitalized lease
obligations, (vi) obligations for which such Person is obligated pursuant to a
Guaranty (other than the guarantee provided by either Clearing House to Clearing
Members in the ordinary course of business for their obligations to one another,
or the GFX Guaranties) and (vii) reimbursement obligations with respect to
letters of credit; provided, however, that “Indebtedness” shall not include
(a) obligations of the Company to a Cross-Margining Clearing Organization (as
such term is defined in the CME Rules or the NYMEX Rules) arising out of the
liquidation of one or more pairs of cross-margin accounts held at either
Clearing House and at such Cross-Margining Clearing Organization and
(b) obligations of the Company to a pledgee arising out of the liquidation of
one or more pairs of cross-margin pledge accounts held at either Clearing House
and at a Cross-Margining Clearing Organization.

 

5



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Indemnified Amounts” has the meaning set forth in Section 11.9(a).

“Indemnified Party” has the meaning set forth in Section 11.9(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Lien” means, with respect to an asset, any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a capitalized lease or analogous instrument, in, of or on such asset.

“Loan” means, with respect to a Bank, such Bank’s portion of any Advance.

“Loan Documents” means this Agreement, the Notes and the Collateral Documents.

“Material Adverse Effect” means a material adverse effect on the Company’s
financial position or the Company’s ability to perform its obligations in the
ordinary course of business as they become due.

“Member Attorney-in-Fact” means CME or NYMEX in its capacity as attorney-in-fact
for the Clearing Members pursuant to the power of attorney authorized in CME
Rule 817 or NYMEX Rule 9.23A, as applicable.

“Minimum Credit Rating” has the meaning set forth in Annex I.

“Money Fund Control Agreement” has the meaning set forth in the CME Security and
Pledge Agreement.

“Money Fund Shares” has the meaning set forth in the CME Security and Pledge
Agreement.

“Money Gridlock Situation” means (1) a disruption in the clearing and settlement
operations of either Clearing House due to temporary problems or delays in
obtaining or making settlement payments due to delays, overuse or other similar
problems with the Fed Wire or similar money transfer systems or (2) the failure
of a Cross-Margining Clearing Organization to approve one or more withdrawals by
either Clearing House from a cross-margining bank account held either by the
Company or NYMEX and such Cross-Margining Clearing Organization jointly, or by a
Clearing Member cross-margining its positions at either Clearing House with its
own or an affiliate’s positions at such Cross-Margining Clearing Organization.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

6



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Nationally Recognized Statistical Rating Organizations” or “NRSRO” means the
Security and Exchange Commission’s designation as a nationally recognized
statistical rating organization. As of September 15, 2008, there are five
NRSROs: A.M. Best Company, Inc., Dominion Bond Rating Service Limited, Fitch,
Inc., Moody’s Investors Service Inc., and Standard & Poor’s Division of the
McGraw Hill Companies, Inc.

“New Lending Office” has the meaning set forth in Section 11.4(f).

“Non-Terminating Bank” has the meaning set forth in Section 2.7.2.

“Note” means a promissory note in substantially the form of Exhibit A hereto,
duly executed and delivered to each of the Banks by the Company and payable to
the order of each Bank in the amount of such Bank’s Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

“NYMEX” means New York Mercantile Exchange, Inc., a Delaware corporation,
together with its successors and assigns.

“NYMEX Rules” means the rules of NYMEX, as amended and in effect from time to
time and includes any interpretations thereof. “NYMEX Rule” shall refer to any
specifically designated rule.

“NYMEX Security and Pledge Agreement” means that certain NYMEX Security and
Pledge Agreement, dated as of October 10, 2008, by and among the Clearing
Members party thereto, NYMEX and Collateral Agent, substantially in the form of
Exhibit J, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Obligations” means all unpaid principal of, and accrued and unpaid interest on,
the Notes (including, without limitation, interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for such interest is allowed in such proceeding), all accrued and unpaid
commitment fees and all other obligations of the Company to any Agent or any
Bank arising under the Loan Documents whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning set forth in Section 11.1(b).

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Performance Bonds” means the assets deposited with either Clearing House by
each Clearing Member as security for its obligations to the applicable Clearing
House pursuant to CME Rule 820 or NYMEX Rule 9.05, as applicable.

 

7



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Company or any Subsidiary may have any
liability.

“Principal Bank” has the meaning set forth in Section 4.5.

“Purchasers” has the meaning set forth in Section 11.1(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with Section 412(d) of the Internal Revenue Code).

“Required Banks” means the Banks holding at least 51% of the aggregate unpaid
principal amount of the outstanding Advance(s), or, if no Advance(s) are
outstanding, Banks having at least 51% of the Aggregate Commitment.

“Restructuring” has the meaning set forth in Section 11.9(c).

“Restructuring Notice” has the meaning set forth in Section 11.9(c).

“Revolving Credit Termination Date” means October 9, 2009 or any earlier date on
which the Aggregate Commitment is terminated pursuant to this Agreement.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securities Account Control Agreement” means that certain Securities Account
Control Agreement, dated as of October 10, 2008, by and among the Clearing
Members party thereto, the Company, JPMorgan Chase Bank, N.A., as Securities
Intermediary (as defined therein), and Collateral Agent, substantially in the
form of Exhibit H, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Securities Accounts” means, collectively, the Securities Account (as defined in
each of the CME Security and Pledge Agreement and the NYMEX Security and Pledge
Agreement) and the BONY Securities Account (as defined in the CME Security and
Pledge Agreement).

 

8



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“Security and Pledge Agreements” means, collectively, the CME Security and
Pledge Agreement and the NYMEX Security and Pledge Agreement.

“Security Deposits” means the assets deposited with either Clearing House by a
Clearing Member as security for its obligations to such Clearing House pursuant
to CME Rule 816 or NYMEX Rule 9.03.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries, or any similar business organization which is so owned
or controlled.

“Surplus Funds” means funds in excess of those needed for normal operations in
the Clearing House Accounts and the General Accounts, each as referenced in CME
Rule 802.B or NYMEX Rule 9.03.

“Survivor” has the meaning set forth in Section 11.9(c).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any governmental authority.

“Terminated Commitment” has the meaning set forth in Section 2.7.2.

“Termination Notice” has the meaning set forth in Section 11.9(c).

“Test Draw” means a nominal Advance made for the purpose of testing
communication and draw procedures with Administrative Agent.

“2.7.2 Effective Date” has the meaning set forth in Section 2.7.2.

“2.7.2 Notice” has the meaning set forth in Section 2.7.2.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the withdrawal liability of
the Company and Subsidiaries.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

9



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Illinois.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.

“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless the context otherwise requires, any
reference to any law, rule or regulation (including, without limitation, any CME
Rule or any NYMEX Rule) shall be construed as a reference to the same as it may
from time to time be amended, modified, supplemented or replaced.

ARTICLE II

THE CREDIT

Section 2.1 Revolving Credit Loans. Through and including the Revolving Credit
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement and in its Note, to make Loans to the Company from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment; provided, however, that no Loan shall be made if,
after giving effect thereto, the aggregate outstanding principal of all Loans
would exceed the lesser of (A) the Aggregate Commitment or (B) the Borrowing
Base. Subject to the terms of this Agreement, the Company may borrow, repay and
reborrow at any time through the Revolving Credit Termination Date. The
obligations of any Bank to make Loans hereunder shall cease at 4:01 p.m.
(Chicago time) on the Revolving Credit Termination Date.

Section 2.2 Ratable Loans. Each Advance hereunder shall consist of Loans made
from the several Banks, ratably in proportion to the amounts of their respective
Commitments on the date of such Advance.

Section 2.3 Payment on Last Day of Interest Period; Payment on Revolving Credit
Termination Date.

(a) Each Advance and accrued and unpaid interest thereon shall be due and
payable 30 days after such Advance is made, except in the case of a Test Draw
which shall be repaid pursuant to the provisions of Section 7.2 hereof.

 

10



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(b) Each then outstanding Advance and accrued and unpaid interest thereon shall
be due and payable on the Revolving Credit Termination Date.

Section 2.4 Reborrowing of Advances. No Loans may be made hereunder to repay
Advances without the consent of all of the Banks.

Section 2.5 Optional Principal Payments. The Company may from time to time
prepay, without premium or penalty, all or a portion of any outstanding Advance,
pro rata among the Banks, in accordance with their respective shares of such
Advance by giving notice of such prepayment by 10:00 a.m. (Chicago time) on the
date of such payment to Administrative Agent. Administrative Agent shall
promptly provide a copy of such notice to each Bank. Repayment of principal
pursuant to this Section 2.5 shall be applied to prepay the outstanding Loans,
pro rata, and shall be accompanied by accrued and unpaid interest thereon.

Section 2.6 Mandatory Principal Payments. On any day on which the aggregate
outstanding principal of the Loans exceeds the Borrowing Base or the Aggregate
Commitment, such excess shall be immediately due and payable without the
necessity of any notice or demand. Repayment of such excess amounts shall be
applied to prepay the outstanding Loans, pro rata, and shall be accompanied by
accrued and unpaid interest thereon.

Section 2.7 Adjustments of Commitments.

Section 2.7.1 Adjustments by the Company. The Company may permanently reduce the
Aggregate Commitment, in whole or in part ratably among the Banks, in proportion
to the amounts of their respective Commitments in integral multiples of
$1,000,000, upon at least three Business Days’ written notice to Administrative
Agent, which shall promptly provide a copy of such notice to each Bank. Such
notice shall specify the amount of any such reduction; provided, however, that,
subject to Sections 2.7.2, 11.9(b) and 11.9(c), the amount of the Aggregate
Commitment may not be reduced below the outstanding principal amount of the
Advance(s), and provided further that a reduction by the Company of the
Aggregate Commitment to zero shall terminate this Agreement as of the effective
date of such reduction. All accrued and unpaid commitment fees shall be payable
on the effective date of such termination.

Section 2.7.2 Adjustments by Banks for Accelerated Termination. If the
Commitment of a Bank hereunder is terminated pursuant to Section 2.12, 11.9(b)
or 11.9(c), the Company shall immediately notify Administrative Agent in writing
of such termination (“Accelerated Termination Notice”) and shall state the
amount of such terminating Bank’s Commitment (“Terminated Commitment”) in the
Accelerated Termination Notice. Administrative Agent shall promptly provide a
copy of the Accelerated Termination Notice to each remaining Bank (each a
“Non-Terminating Bank”). Each Non-Terminating Bank shall notify the Company, in
writing, on or before the fifth Business Day (second Business Day in the event
of a termination pursuant to Section 2.12) after the date of the Accelerated
Termination Notice, if and by what amount such Bank is willing to increase its
Commitment, which amount shall be equal to all or some portion of the Terminated
Commitment (each, a “2.7.2 Notice”). Any Non-Terminating Bank that fails to so
notify the Company on or before such fifth Business Day (or second Business Day,
as applicable), shall be deemed to have declined to increase its

 

11



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Commitment. If offers to increase Commitments are made by two or more
Non-Terminating Banks in an aggregate amount greater than the aggregate amount
of the Terminated Commitment, such Non-Terminating Banks and the Company hereby
agree that such offers shall be allocated as nearly as possible in proportion to
the aggregate amount of such offers, so that the aggregate amount thereof will
not exceed the amount of the Terminated Commitment. On or before the sixth
Business Day (or the third Business Day in the event of a termination pursuant
to Section 2.12) after the date of the Accelerated Termination Notice, the
Company shall notify Administrative Agent and each Non-Terminating Bank of the
amount by which each such Non-Terminating Bank’s Commitment has been increased,
which amount shall not exceed the amount of such Non-Terminating Bank’s offer to
increase its Commitment in such Bank’s 2.7.2 Notice. All increases of
Commitments by the Banks under this Section 2.7.2 shall become effective on the
terminating Bank’s Accelerated Termination Date (“2.7.2 Effective Date”). The
Company shall promptly, and in no event later than the 2.7.2 Effective Date,
deliver to each Bank whose Commitment has been increased pursuant to this
Section 2.7.2 a new Note reflecting such Bank’s new Commitment amount and each
such Bank shall promptly, after repayment to such Bank of such Bank’s ratable
share of all Advances outstanding on the 2.7.2 Effective Date, return to the
Company such Bank’s superseded Note. On the 2.7.2 Effective Date, the
Commitments shall be adjusted to reflect any such increases.

Section 2.8 Upfront Fee; Commitment Fee.

(a) On or before October 13, 2008, the Company agrees to pay to Administrative
Agent for the ratable account of the Banks an upfront fee of 2/100 of 1% of the
amount of such Bank’s outstanding Commitment.

(b) From the date hereof to and including the Revolving Credit Termination Date,
the Company agrees to pay to Administrative Agent for the ratable account of the
Banks a commitment fee of 10/100 of 1% per annum (on the basis of a year
consisting of 360 days and for actual days elapsed) on the daily amount of such
Bank’s ratable share (determined in proportion to its respective Commitment) of
the excess of (i) the amount of the Aggregate Commitment over (ii) the aggregate
principal amount of all outstanding Advances of the Banks, payable in arrears on
the last day of each November, February, May and August hereafter and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.

Section 2.9 Collateral.

(a) All Obligations of the Company under this Agreement, the Notes and all other
Loan Documents shall be secured by the Collateral in accordance with the
Collateral Documents.

(b) (i) The Company may from time to time replace any security credited to any
Securities Account or any Money Fund Shares subject to the Lien of the CME
Security and Pledge Agreement with another security of a type described in CME
Rule 816 or CME Rule 820 or withdraw any security credited to any Securities
Account or any Money Fund Shares subject to the Lien of the CME Security and
Pledge Agreement, provided that after giving effect to such replacement or
withdrawal, the aggregate principal amount of all remaining Loans

 

12



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

outstanding as of the date of such replacement or withdrawal shall not exceed
the Borrowing Base as of the date of such replacement or withdrawal (as
determined by the Company and, if any Advances are outstanding hereunder at the
time of such replacement or withdrawal, confirmed to the Company by the
Collateral Agent) and (ii) NYMEX may from time to time replace any security
credited to any Securities Account with another security of a type described in
NYMEX Rule 9.03 or NYMEX Rule 9.05 or withdraw any security credited to any
Securities Account, provided that after giving effect to such replacement or
withdrawal, the aggregate principal amount of all remaining Loans outstanding as
of the date of such replacement or withdrawal shall not exceed the Borrowing
Base as of the date of such replacement or withdrawal (as determined by the
Company and, if any Advances are outstanding hereunder at the time of such
replacement or withdrawal, confirmed to the Company by the Collateral Agent).

(c) The Company may from time to time direct Collateral Agent to (and Collateral
Agent shall upon the request of the Company) liquidate any securities credited
to any Securities Account and any Money Fund Shares and apply the proceeds
thereof and any other amounts credited to any Securities Account to repay any
outstanding Loans, provided that after giving effect to such liquidation and the
repayment of such Loans, the aggregate principal amount of all remaining Loans
outstanding as of the date of such removal shall not exceed the Borrowing Base
as of the date of such removal.

(d) Upon any replacement, liquidation or withdrawal of Collateral pursuant to
subsection (b) or (c) above, the Lien of Collateral Agent on the replaced,
liquidated or withdrawn Collateral, as applicable, shall be deemed released
without further consent of Collateral Agent or any Bank.

Section 2.10 Additional Credit Facility.

(a) The Company may, at its option and without the consent of the Banks, in a
minimum amount of $25,000,000 on each occasion, seek to increase the Aggregate
Commitment by up to an aggregate amount of $400,000,000 (resulting in a maximum
Aggregate Commitment of $1,000,000,000) upon at least three (3) Business Days’
prior written notice to Administrative Agent and Collateral Agent, which notice
shall specify the amount of any such increase and shall be delivered at a time
when no Default or Unmatured Default has occurred and is continuing. The Company
may, after giving such notice and in its sole discretion, offer the increase in
the Aggregate Commitment to other lenders or entities reasonably acceptable to
Administrative Agent and the Company. No increase in the Aggregate Commitment
shall become effective until the existing or new Banks extending such new or
increased Commitment amount and the Company shall have delivered to
Administrative Agent a document reasonably satisfactory to Administrative Agent
and the Company pursuant to which any such existing Bank states the amount of
its Commitment increase, any such new Bank states its Commitment amount and
agrees to assume and accept the obligations and rights of a Bank hereunder and
the Company accepts such new or increased Commitments. The Banks (new or
existing) shall accept an assignment from the existing Banks, and the existing
Banks shall make an assignment to the new or existing Banks accepting a new or
increased Commitment, of a direct interest in each then outstanding Advance such
that, after giving effect thereto, all credit exposure hereunder is held ratably
by the Banks in proportion to their respective Commitments. Assignments pursuant
to the preceding sentence shall be made in exchange for the principal

 

13



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

amount assigned plus accrued and unpaid interest and accrued and unpaid facility
fees. Any such increase of the Aggregate Commitment shall be subject to receipt
by Administrative Agent from the Company of such supplemental opinions,
resolutions, certificates and other documents as Administrative Agent may
reasonably request.

(b) In addition to the foregoing, to the extent that the Company has reduced the
Aggregate Commitment with respect to any or all of the Banks, the Company may,
from time to time, increase any portion of any such Bank’s respective
Commitment, with such Bank’s consent, in an amount up to the amount so reduced,
provided that each such Bank shall accept an assignment from the existing Banks,
and the existing Banks shall make an assignment to each such Bank of a direct
interest in each then outstanding Advance such that, after giving effect
thereto, all credit exposure hereunder is held ratably by the Banks in
proportion to their respective Commitments. The documents evidencing any such
increase in the Commitment shall be in a form reasonably acceptable to the
Company and Administrative Agent.

(c) This Section 2.10 shall supercede any provisions contained in this Agreement
to the contrary.

Section 2.11 Defaulting Banks. Anything contained herein to the contrary
notwithstanding, in the event that any Bank defaults (a “Defaulting Bank”) in
its obligation to fund (a “Funding Default”) any Loan (a “Defaulted Loan”), then
(a) during any Default Period with respect to such Defaulting Bank, such
Defaulting Bank shall be deemed not to be a “Bank” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Loan Documents; (b) to the extent permitted by applicable law, until such
time as the Default Excess with respect to such Defaulting Bank shall have been
reduced to zero, (i) any voluntary prepayment of any outstanding Advance shall,
if the Company so directs at the time of making such voluntary prepayment, be
applied to the Loans of other Banks as if such Defaulting Bank had no Loans
outstanding and the outstanding Commitment of such Defaulting Bank were zero,
and (ii) any mandatory prepayment of the Advances shall, if the Company so
directs at the time of making such mandatory prepayment, be applied to the Loans
of other Banks (but not to the Loans of such Defaulting Bank) as if such
Defaulting Bank had funded all Defaulted Loans of such Defaulting Bank; (c) such
Defaulting Bank’s Commitment and outstanding Loans shall be excluded for
purposes of calculating the commitment fee payable to the Banks pursuant to
Section 2.8 in respect of any day during any Default Period with respect to such
Defaulting Bank, and such Defaulting Bank shall not be entitled to receive any
commitment fee pursuant to Section 2.8 with respect to such Defaulting Bank’s
Commitment in respect of any Default Period with respect to such Defaulting
Bank; and (d) other than for purposes of Section 2.6, the outstanding Advances
and Loans of the Banks as at any date of determination shall be calculated as if
such Defaulting Bank had funded all Defaulted Loans of such Defaulting Bank. No
Commitment of any Bank shall be increased or otherwise affected, and, except as
otherwise expressly provided in this Section 2.11, performance by the Company of
its obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.11. The rights and remedies against a Defaulting Bank under this
Section 2.11 are in addition to other rights and remedies which the Company may
have against such Defaulting Bank with respect to any Funding Default and which
Administrative Agent or any Bank may have against such Defaulting Bank with
respect to any Funding Default.

 

14



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Section 2.12 Removal or Replacement of a Bank. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Bank shall become a
Defaulting Bank (or any Bank at the direction or request of any regulatory
agency or authority shall default in its obligation to fund any Loan or any Bank
with a Commitment has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding, each of which Banks shall, for the purposes
of this Section 2.12 only, be deemed a “Defaulting Bank”), (ii) the Default
Period for such Defaulting Bank shall remain in effect, and (iii) such
Defaulting Bank shall fail to cure the default as a result of which it has
become a Defaulting Bank within five Business Days after Company’s request that
it cure such default or (b) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 9.2(a), the consent of Required
Banks shall have been obtained but the consent of one or more of such other
Banks (each a “Non Consenting Bank”) whose consent is required shall not have
been obtained; then, with respect to each such Defaulting Bank or Non Consenting
Bank (the “Terminated Bank”), the Company may, by giving written notice to
Administrative Agent and any Terminated Bank of its election to do so, (1) elect
to cause such Terminated Bank (and such Terminated Bank hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Purchasers (each a “Replacement Bank”) in accordance with the
provisions of Section 11.1(c) and the Company shall pay the fees, if any,
payable thereunder in connection with any such assignment from a Non-Consenting
Bank and the Defaulting Bank shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Bank; provided, (i) on
the date of such assignment, the Replacement Bank shall pay to Terminated Bank
an amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Bank and
(B) subject to Section 2.11, an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Bank pursuant to Section 2.8 plus all other
Obligations owing to such Terminated Bank under this Agreement and (ii) in the
event such Terminated Bank is a Non Consenting Bank, each Replacement Bank shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Bank was a Non Consenting Bank or (2) elect to terminate such Bank’s
Commitment and obligations to make Loans hereunder, provided that the Company
shall send written notice to such Bank specifying a date at least 3 Business
Days after the date of such notice on which such Bank’s Commitment and
obligation to make Loans hereunder shall be terminated and such termination
shall be subject to the terms of Section 11.9(d). Upon the prepayment of all
amounts owing to any Terminated Bank and the termination of such Terminated
Bank’s Commitments, if any, such Terminated Bank shall no longer constitute a
“Bank” for purposes hereof; provided, any rights of such Terminated Bank to
indemnification hereunder shall survive as to such Terminated Bank. Each Bank
agrees that if the Company exercises its option hereunder to cause an assignment
by such Bank as a Non-Consenting Bank or Terminated Bank, such Bank shall,
promptly after receipt of written notice of such election, execute and deliver
all documentation necessary to effectuate such assignment in accordance with
Section 11.1(c). In the event that a Bank does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice and the Company has otherwise complied with the requirements of this
Section 2.12 set forth above, each Bank hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 11.1(c) on
behalf of a Non-Consenting Bank or Terminated Bank and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 11.1(c).

 

15



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

ARTICLE III

FUNDING THE CREDITS

Section 3.1 Method of Borrowing. The Company shall give Administrative Agent and
Collateral Agent notice not later than 3:45 p.m. (Chicago time) on the Borrowing
Date of each Advance, specifying the amount of such Advance. Subject to
Section 4.1 and the satisfaction of the applicable conditions precedent set
forth in Article V, each Bank severally shall make available to Administrative
Agent, in the specified account located at Administrative Agent, its pro rata
share of the full amount of each Advance in immediately available funds.
Following the receipt of a notice of Advance from the Company, Collateral Agent
shall determine the aggregate market value of the Collateral and the Borrowing
Base in accordance with the terms hereof and promptly, but in any event, not
later than 4:15 p.m. (Chicago time), provide the Company, Administrative Agent
and each Bank with a Collateral Notice. Upon determination of the Borrowing
Base, Administrative Agent shall make available to the Company, not later than
4:45 p.m. (Chicago time) on the Borrowing Date, in immediately available funds
the lesser of (a) the aggregate amount of each Bank’s pro rata share of the
Advance to the extent such amount has been funded by such Bank at such time or
(b) the Excess Availability.

Section 3.2 Minimum Amount of Each Advance. Except in the case of a Test Draw,
each Advance shall be in the minimum amount of $10,000,000 (and in integral
multiples of $250,000 if in excess thereof), provided, however, that any Advance
may be in the aggregate amount of the Excess Availability.

Section 3.3 Rate Before and After Maturity. Prior to maturity, Advances shall
bear interest at the Fed Funds Target Rate plus 75/100 of 1% per annum. Any
Advance not paid at maturity, whether by acceleration or otherwise, shall bear
interest until paid in full at a rate per annum equal to the Fed Funds Target
Rate plus 2.4% per annum. In the event that a change in the Fed Funds Target
Rate is announced or published at the time a Loan is outstanding, such change
shall become effective at the time it is announced or published.

Section 3.4 Method of Payment. All payments (including prepayments) of
principal, interest, commitment fees and other amounts payable hereunder by the
Company shall be made without setoff or counterclaim in immediately available
funds to Administrative Agent, for the benefit of the Banks, at the address
specified pursuant to Article XIII. All such payments shall be applied to
principal, interest, fees, expenses and other amounts due and payable hereunder
in the following order: first, to amounts payable hereunder other than
principal, interest and commitment fees; second, to commitment fees (in
chronological order in accordance with the dates such fees became due and
payable); and third, to principal of, and interest on, the Advances (in
chronological order in accordance with the dates such Advances were made; and as
to any single Advance, first to interest thereon and second to principal
thereof). Subject to the

 

16



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

provisions of Section 4.4 and, except with respect to payments made to a Bank
whose Commitment is terminated (or whose commitment fee is revised) pursuant to
Section 2.12, 11.9(b) or 11.9(c), (a) all payments of principal of, and interest
on, the Advances shall be made by Administrative Agent to the Banks ratably
among the Banks, in proportion to the outstanding principal amount of their
respective Loans constituting part of such Advance and (b) all payments of
commitment fees and other amounts payable hereunder by Administrative Agent to
the Banks shall be made to the Banks ratably among the Banks, in proportion to
the amounts of their respective Commitments on the date such payment is made.

Section 3.5 Notes; Telephonic Notices.

(a) Each Bank shall maintain in accordance with its usual and customary
practices an account or accounts evidencing the Loans made by such Bank from
time to time, including the amounts of principal and interest payable and paid
to such Bank from time to time under this Agreement and the Notes; and each Bank
is hereby authorized to record the principal amount of each of its Loans and
each repayment on the schedule attached to its Note or in its books and records;
provided, however, that the failure to so record shall not affect the Company’s
obligations under such Note. Administrative Agent shall also maintain accounts
in which it will record (i) the amount of each Loan made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Bank hereunder and (iii) the amount of any sum received
by Administrative Agent hereunder from the Company and each Bank’s share
thereof. The entries maintained in the accounts maintained by the Banks and
Administrative Agent pursuant to this Section shall be prima facie evidence
(absent manifest error) of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of Administrative Agent or any
Bank to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Company to repay the Loans in accordance with their
terms. In the event the records maintained by a Bank conflict with the records
maintained by Administrative Agent, the records maintained by Administrative
Agent shall control.

(b) The Company hereby authorizes the Banks and Administrative Agent to extend
Advances based on telephonic notices made by any Persons any such Bank or
Administrative Agent in good faith believes to be acting on behalf of the
Company. The Company agrees to deliver promptly to Administrative Agent a
written confirmation of each telephonic notice signed by an authorized
signatory. If the written confirmation differs in any material respect from the
action taken by Administrative Agent, the records of Administrative Agent shall
govern absent manifest error.

Section 3.6 Interest Payment Dates; Interest Basis. Interest accrued on each
Advance prior to maturity shall be payable to Administrative Agent for the
benefit of the Banks on the date on which the Advance is paid or prepaid,
whether due to acceleration or otherwise. Interest accrued on each Advance after
maturity shall be payable on demand. Interest and commitment fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 10:00 a.m. (Chicago
time). If any payment of principal of, or interest on, an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

17



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

ARTICLE IV

ADMINISTRATIVE AGENT

Section 4.1 Notice to and Payment by the Banks. Promptly after receiving notice
from the Company of each Advance requested pursuant to Section 3.1,
Administrative Agent shall notify each of the applicable Banks by telephone
(which may, at the option of Administrative Agent, be accompanied by facsimile
transmission), of each Advance, which notice shall state: (a) the dollar amount
of such Advance; (b) each Bank’s ratable share of such Advance; (c) the date and
time when such Advance is to be made; and (d) the account located at
Administrative Agent to which the applicable Bank’s ratable share of such
Advance shall be sent. Except as hereinafter provided, promptly after receipt of
such notice from Administrative Agent and, in any event, before the time
specified in such notice as the time when such Advance is to be made to the
Company, each applicable Bank shall transfer its ratable share of such Advance
to Administrative Agent by Federal Reserve wire transfer or, in the event of a
failure of the Federal Reserve wire transfer system, in other immediately
available funds via the SWIFT (Society for Worldwide Interbank Financial
Telecommunication) system or otherwise.

Section 4.2 Payment by Banks to Administrative Agent.

(a) Unless Administrative Agent shall have been notified by a Bank prior to one
half-hour after receipt of a notice from the Company of an Advance requested
pursuant to Section 3.1 on the date on which such Bank is scheduled to make
payment to Administrative Agent of the proceeds of a Loan (which notice shall be
effective upon receipt) that such Bank does not intend to make such payment,
Administrative Agent may assume that such Bank has made such payment when due
and Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Company the proceeds of the Loan to be made
by such Bank and, if any Bank has not in fact made such payment to
Administrative Agent, such Bank shall, on demand, pay to Administrative Agent
the amount made available to the Company attributable to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the Company and ending on (but excluding) the
date such Bank pays such amount to Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by Administrative Agent
to the date two (2) Business Days after payment by such Bank is due hereunder,
the Federal Funds Target Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Bank to the date
such payment is made by such Bank, the Federal Funds Target Rate in effect for
each such day plus 2.4%. If such amount is not received from such Bank by
Administrative Agent immediately upon demand, the Company will, on demand, repay
to Administrative Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan.

 

18



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(b) The failure of any Bank to make a payment to Administrative Agent of the
proceeds of the Loan to be made by such Bank shall not relieve any other Bank of
its obligation hereunder to make payment to Administrative Agent of the proceeds
of a Loan, but no Bank shall be responsible for the failure of any other Bank to
make the payment required to be made by such other Bank.

Section 4.3 Distribution of Payments. Whenever Administrative Agent receives
from, or on behalf of the Company, or any other person or party, a payment of
principal, interest or commitment fees or other amount payable in connection
with the Loans with respect to any of which the applicable Banks are entitled to
receive a share, Administrative Agent shall promptly pay to such Banks, in
lawful money of the United States of America and in the kind of funds so
received by Administrative Agent, the amount due each of such Banks as
determined pursuant to this Agreement; provided, however, that the amount of
such distribution shall be adjusted to the extent that amounts are owed by any
Bank to Administrative Agent pursuant to Section 4.2 or are required to be
returned to Administrative Agent pursuant to Section 4.4. If any payment of
principal, interest or commitment fees or other amount payable in connection
with the Loans is received from or on behalf of the Company by Administrative
Agent before 10:00 a.m. (Chicago time) on any Business Day, Administrative Agent
shall use reasonable efforts to wire transfer the appropriate portion of the
same to the applicable Banks that same Business Day, but in any event shall wire
the same to each of such Banks before the end of the next Business Day. In the
event that Administrative Agent receives any such payment from or on behalf of
the Company before 10:00 a.m. (Chicago time) on any Business Day and does not
transfer to the applicable Banks the appropriate portion of such payment on that
day, the Company shall, promptly upon receipt of notice from any such Bank, pay
directly to such Bank an amount equal to the interest on such portion, at the
Fed Funds Target Rate or, with respect to any payment of principal on a Loan, at
the rate set forth in Section 3.3, for the period commencing on the day
Administrative Agent receives such payment up to but not including the following
Business Day.

Section 4.4 Rescission of Payments by the Company. If all or part of any payment
made by the Company to Administrative Agent of principal, interest or commitment
fees or other amount payable in connection with the Loans is rescinded or must
otherwise be returned for any reason and if Administrative Agent has paid to any
of the Banks such Bank’s ratable share therein, such Bank shall, upon telephone
notice from Administrative Agent, forthwith pay to Administrative Agent, on the
date of such telephone notice (if notice is received by Administrative Agent at
or prior to 10:00 a.m. Chicago time) or on the next Business Day (if notice is
received by Administrative Agent after 10:00 a.m. Chicago time), an amount equal
to such Bank’s ratable interest in the amount that was rescinded or that must be
so returned by Administrative Agent. Administrative Agent shall promptly return
to the Company, or to whomever shall be legally entitled thereto pursuant to an
order of a court of competent jurisdiction, each such amount (or any lesser
amount) that is received from each Bank. Administrative Agent shall have no
obligation to the Company for any amount that Administrative Agent paid to any
Bank and that is not repaid by such Bank, provided that Administrative Agent did
in fact provide such Bank with the notice described above to the effect that
such payment was rescinded or must be returned.

 

19



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Section 4.5 Powers Granted to Administrative Agent.

(a) The Company and one or more Banks (each a “Principal Bank”) may, upon mutual
agreement, from time to time request another Bank to act as an additional agent
for the purpose of administering and servicing the Loans of the Principal Banks.
Upon the acceptance of the offer to service by the proposed additional agent
(which shall be in the sole discretion of such proposed administrative agent),
such Bank shall be an additional agent (“Additional Agent”) hereunder and as
administrator of the Loans of the Principal Banks for which it acts (and not as
an agent, employee or fiduciary), shall be entitled to exercise all such powers
as are incidental to the powers to receive and collect funds from the Principal
Banks and the Company as provided for in this Agreement, and to take such other
actions with respect to such Loans as are provided hereby or as may be from time
to time agreed by such Additional Agent and the Principal Banks. In acting under
this Agreement, Additional Agent agrees to exercise the same degree of care in
administering such Loans as it would use in managing its own loans; provided,
however, that this sentence shall not make Additional Agent a fiduciary to any
Principal Bank. The Principal Banks and the Company hereby agree and acknowledge
that (i) in performing the duties provided for in this Agreement, Additional
Agent is acting solely for the benefit of the Principal Banks and are in no way
to be construed to be acting as agent for the Company; and (ii) the servicing
arrangement provided for herein is not intended to constitute, and shall not be
construed to establish, a partnership or joint venture between Additional Agent
and the Principal Banks, or between Additional Agent and the Company.

(b) The Company shall promptly notify Administrative Agent of the appointment of
an Additional Agent. To the extent an Additional Agent will perform any function
or duty currently performed by Administrative Agent, Administrative Agent shall
cease its performance of such function or duty when the Company directs
Administrative Agent to cease such performance. An Additional Agent shall not be
deemed an agent or fiduciary of Administrative Agent.

Section 4.6 [Reserved]

Section 4.7 [Reserved]

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent.

(a) Conditions to Closing. This Agreement shall become effective as of the date
hereof upon the execution and delivery of a counterpart hereto by each party
hereto.

(b) Conditions to Initial Advance. No Bank shall be required to make the initial
Advance hereunder unless the Company has furnished to Administrative Agent on or
prior to the date of the initial Advance in sufficient counterparts for each of
the Banks the following (except any of the following that the Company or
Administrative Agent has previously delivered to each Bank):

(i) A copy of the certificate of incorporation of the Company certified by the
Delaware Secretary of State and certified by a secretary or assistant secretary
of the Company to be true and correct as of the date hereof.

 

20



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(ii) A copy of the bylaws of the Company certified by a secretary or assistant
secretary of the Company to be true and correct as of the date hereof.

(iii) A certificate of good standing with respect to the Company, certified by
the Secretary of State of Delaware.

(iv) A copy, certified by the secretary or assistant secretary of the Company,
of the Company’s Board of Directors’ resolutions authorizing the execution of
the Loan Documents.

(v) An incumbency certificate, in substantially the form of Exhibit G hereto,
executed by the secretary or assistant secretary of the Company, which shall
identify by name and title and bear the signature of the officers of the Company
authorized to sign the Loan Documents and to make borrowings hereunder,
including telephonic borrowings, upon which certificate Administrative Agent and
the Banks shall be entitled to rely until informed of any change in writing by
the Company.

(vi) A certificate, signed by the (a) chief executive officer of the Company,
(b) president of the Company, (c) managing director & president of the Clearing
House division of the Company, or (d) managing director & chief financial
officer of the Company, or in each case his or her delegate, in substantially
the form of Exhibit B hereto. Such certificate may be furnished by the Company
by any means set forth in Section 13.1 hereof, and shall be deemed given to
Administrative Agent as provided therein.

(vii) A written opinion of the Company’s counsel, addressed to Administrative
Agent and the Banks (or upon which Administrative Agent and the Banks may rely),
covering the matters set forth in Exhibit C hereto.

(viii) Notes, each duly executed and delivered by the Company and payable to the
order of the respective Bank.

(ix) A copy of the CME Security and Pledge Agreement, duly executed and
delivered by the Company, for itself and as Member Attorney-in-Fact on behalf of
each grantor named therein, and Collateral Agent.

(x) A copy of the NYMEX Security and Pledge Agreement, duly executed and
delivered by NYMEX, for itself and as Member Attorney-in-Fact on behalf of each
grantor named therein, and Collateral Agent.

 

21



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(xi) A copy of the Securities Account Control Agreement, duly executed and
delivered by the Company, JPMorgan Chase Bank, N.A., as Securities Intermediary
(as defined therein), and Collateral Agent.

(xii) A copy of the Securities Account Control Agreement, duly executed and
delivered by the Company, for itself and as Member Attorney-in-Fact on behalf of
the grantors named therein, The Bank of New York Mellon, N.A. as Securities
Intermediary (as defined therein), and Collateral Agent.

(xiii) A copy of the Uncertificated Securities Control Agreement, duly executed
and delivered by the Company, for itself and as Member Attorney-in-Fact on
behalf of certain of the grantors named therein, NYMEX, as Member
Attorney-in-Fact on behalf of certain of the grantors named therein, Phoenix
Equity Planning Corporation, as Transfer Agent (as defined therein), and
Collateral Agent.

(xiv) A copy of the Uncertificated Securities Control Agreement, duly executed
and delivered by the Company, for itself and as Member Attorney-in-Fact on
behalf of certain of the grantors named therein, NYMEX, as Member
Attorney-in-Fact on behalf of certain of the grantors named therein, Boston
Financial Data Services, Inc., as Transfer Agent (as defined therein), and
Collateral Agent.

Section 5.2 Each Advance. No Bank shall be required to make any Advance
(including the initial Advance), unless on the applicable Borrowing Date both
before and immediately after giving effect to the Advance:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date except for deemed
changes in the Schedules hereto reflecting transactions permitted by this
Agreement.

(c) The Company has furnished to Administrative Agent a certificate,
substantially in the form of Exhibit D, which sets forth in reasonable detail
the intended use of the proceeds of such Advance (which shall comply with
Section 7.2 hereof) and confirms that such proceeds will not be used to repay
maturing Advances except as permitted pursuant to Section 2.4 hereof. Such
certificate may be furnished by Company by any means set forth in Section 13.1
hereof, and shall be deemed delivered to Administrative Agent as provided
therein.

(d) The aggregate outstanding principal of all Loans, after giving effect to the
Loans to be made on such Borrowing Date, does not exceed the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base as of such date.

 

22



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

The Company’s receipt of the proceeds of any Loan hereunder shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(a) and (b) have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks, as of the date hereof and the
date of each Advance, that:

Section 6.1 Corporate Existence and Standing. Each of the Company and the
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and where the failure to have such authority would
reasonably be expected to have a Material Adverse Effect.

Section 6.2 Authorization and Validity.

(a) The Company has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder. The
execution and delivery by the Company of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings. The Company has duly executed and delivered the Loan Documents, and
the Loan Documents constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is considered in a proceeding at law
or in equity).

(b) The Company has the authority pursuant to CME Rules 816, 817 and 820 to
execute and deliver, as Member Attorney-in-Fact on behalf of the applicable
Clearing Members, the Collateral Documents. Pursuant to CME Rule 817, the
Company has the authority, as Member Attorney-in-Fact on behalf of the
applicable Clearing Members, to cause the Security Deposits to be subject to the
Lien of the Collateral Documents to secure the Obligations. Pursuant to CME Rule
817, the Company has the authority, as Member Attorney-in-Fact on behalf of the
applicable Clearing Members, to cause the Performance Bonds of Defaulted
Clearing Members to be subject to the Lien of the Collateral Documents to secure
the Obligations. CME Rules 816, 817, 820 and 913.B, as set forth in Exhibit K,
have been duly adopted and are in full force and effect.

Section 6.3 Compliance with Laws and Contracts. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or the provisions of any
material indenture, instrument or agreement to which the Company or any

 

23



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents as against the Company.

Section 6.4 Financial Statements. The most recent annual, audited consolidated
financial statements of Holdings and its subsidiaries (which include the Company
and the Subsidiaries) heretofore delivered to the Banks were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of Holdings and its subsidiaries
at such date and the consolidated results of their operations for the period
covered thereby.

Section 6.5 Material Adverse Change. No material adverse change in the business,
financial condition, or results of operations of the Company and the
Subsidiaries has occurred since the date of the financial statements referred to
in Section 6.4; provided, however, that in the event the Company utilizes its
own funds to repay all or any portion of an Advance, and such repayment results
in such a material adverse change, then such material adverse change shall not
be deemed to have occurred until the thirty-first consecutive day that such
material adverse change continues.

Section 6.6 Subsidiaries. Schedule I contains an accurate list of all of the
presently existing Subsidiaries of the Company, setting forth their respective
jurisdictions of incorporation and the percentage of their respective capital
stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

Section 6.7 Accuracy of Information. No written information, exhibit or report
furnished by the Company or any Subsidiary to any Bank in connection with the
negotiation of the Loan Documents contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances
existing at the time furnished.

Section 6.8 Margin Regulations. Margin Stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Company and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder. No proceeds of any Loans will be used to “purchase” or “carry” any
“margin stock” (each as defined in Regulation U), or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect.

Section 6.9 Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed by any of them and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any such Subsidiary,
except such taxes, if any, as are being contested in good faith. To the best of
the Company’s knowledge, no tax liens have been filed

 

24



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

and no claims are being asserted with respect to any such taxes other than those
taxes that are being contested in good faith. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of any taxes or
other governmental charges are adequate.

Section 6.10 Litigation. Except as set forth in Schedule II attached hereto,
there is no litigation or proceeding before any governmental authority pending
or, to the knowledge of any of their officers, threatened, against or affecting
the Company or any Subsidiary of the Company which might reasonably be expected
to materially adversely affect the business, financial condition or results of
operations of the Company or the ability of the Company to perform its
obligations under the Loan Documents.

Section 6.11 ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Company nor any of its Subsidiaries has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to terminate any Plan.

ARTICLE VII

COVENANTS

During the term of this Agreement and thereafter as long as any Advances remain
outstanding hereunder, unless the Required Banks shall otherwise consent in
writing:

Section 7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in order to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and furnish to Administrative Agent (and Administrative
Agent will furnish a copy to each Bank):

(a) Within 120 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Required Banks, prepared in accordance with Agreement Accounting
Principles on a consolidated basis for Holdings and its subsidiaries (including
the Company), including balance sheets as of the end of such period, and
statements of income, changes in shareholders’ equity and a statement of cash
flows for the year then ended, accompanied by any management letter prepared by
said accountants and by a certificate of said accountants in substantially the
form of Exhibit E hereto, or if, in the opinion of such accountants, such
certificate is not applicable, a description of any Default or Unmatured Default
relating to accounting matters that in their opinion exists, stating the nature
and status thereof.

(b) Within 120 days after the close of each of its fiscal years, for the Company
and its Subsidiaries, an unaudited consolidated balance sheet as at the end of
such period and unaudited consolidated statements of income, changes in
shareholders’ equity and a statement of cash flow for the year then ended, each
prepared in a manner consistent with the preparation of Holdings’ year-end
statements and in accordance with Agreement Accounting Principles (other than
the absence of footnotes).

 

25



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(c) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet as at the close of each such period and unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows from the beginning of such fiscal year to the end of such quarter, each
prepared in a manner consistent with the preparation of the Company’s year-end
statements and in accordance with Agreement Accounting Principles (other than
the absence of footnotes and subject to normal year-end adjustments).

(d) Within 45 days after the close of the first three quarterly periods of each
of the Company’s fiscal years and within 120 days after the close of each of the
Company’s fiscal years, a report of (i) current Surplus Funds, (ii) the
aggregate amount of Security Deposits being held by the Company including a
breakdown of the asset types making up such Security Deposits and the location
thereof and (iii) the aggregate amount of Performance Bonds of Defaulted
Clearing Members being held by the Company including a breakdown of the asset
types making up such Performance Bonds and the location thereof.

(e) Within the time periods set forth herein for the furnishing of the financial
statements required hereunder, a certificate signed by its managing director &
chief financial officer or another managing director, in substantially the form
of Exhibit F hereto, (i) certifying that, to the knowledge of such officer or
director, no Default or Unmatured Default has occurred during the period covered
by such financial statements that is still continuing or (ii) if any Default or
Unmatured Default exists, showing the calculations set forth in Exhibit F as
well as setting forth a description of the nature and status of such Default or
Unmatured Default.

(f) Within 120 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Plan, signed by the managing director & chief
financial officer of the Company or another managing director, or, in the event
there are no Unfunded Liabilities, a certificate signed by its managing
director & chief financial officer or another managing director to that effect.

(g) As soon as possible and in any event within 10 days after the Company knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the managing director & chief financial officer of the Company or
another managing director, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.

(h) Such other information (including non-financial information) as any Bank may
from time to time reasonably request.

Section 7.2 Use of Proceeds. Except in the case of a Test Draw, the Company will
only use the proceeds of the Advances to provide temporary liquidity in
circumstances where CME or NYMEX is entitled to use the Security Deposits and
Performance Bonds of the Clearing Members to satisfy any outstanding obligations
of any defaulting Clearing Members to CME or NYMEX as provided in the CME Rules
or the NYMEX Rules, to provide temporary liquidity in the event of a liquidity
constraint or default by a depositary and in circumstances where a Money
Gridlock Situation that affects the Company’s or NYMEX’s operations exists.
Additionally, the Company may use the proceeds of the Advances to fulfill its
obligations under

 

26



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

the GFX Guaranty, provided, however, that the Company may use the proceeds for
such purposes only up to the amount of Surplus Funds on any given day.
Additionally, the Company from time to time may conduct Test Draws which may be
repaid on the Borrowing Date or on the Business Day immediately following such
Borrowing Date. The Company will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Loans to “purchase” or “carry” any “margin stock”
(each as defined in Regulation U) or for any purpose that violates the
provisions of Regulation T, U or X of the Board of the Federal Reserve System as
now and from time to time hereafter in effect.

Section 7.3 Notice of Default. The Company will, and will cause each Subsidiary
to, give prompt notice in writing to the Banks of the occurrence of any Default
or Unmatured Default and of any other development, financial or otherwise, which
would reasonably be expected to materially adversely affect its business,
properties or affairs or the ability of the Company to repay the Obligations.

Section 7.4 Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and where the failure to
have such authority would reasonably be expected to have a Material Adverse
Effect.

Section 7.5 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

Section 7.6 Inspection. The Company will, and will cause each Subsidiary to,
permit Administrative Agent and Collateral Agent or its representatives and
agents, to inspect any of the properties, corporate books and financial records
of the Company and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Company and each Subsidiary, and to
discuss the affairs, finances and accounts of the Company and each Subsidiary
(the foregoing activities, an “Audit”) with, and to be advised as to the same
by, their respective officers at such reasonable times and intervals as
Administrative Agent may designate; provided that so long as no Default has
occurred and is continuing the Company shall only be responsible for the costs
and expenses of one Audit per 12-month period.

Section 7.7 Tangible Net Worth. The Company will maintain at all times a
Consolidated Tangible Net Worth of not less than $96,000,000. In the event that
the Company exercises its right to increase the Aggregate Commitment under
Section 2.10(a), the minimum Consolidated Tangible Net Worth that the Company
will maintain will increase on a ratable basis to the increase in the Aggregate
Commitment such that if the Company increases the Aggregate Commitment by
$200,000,000 (resulting in a maximum Aggregate Commitment of $1,000,000,000),
the minimum Consolidated Tangible Net Worth to be maintained by the Company
would increase by $24,000,000 to $120,000,000. If the Company exercises its
rights to decrease the Aggregate Commitment under this Agreement, the minimum
Consolidated Tangible

 

27



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Net Worth to be maintained by the Company will decrease on a ratable basis,
provided, however, that under no circumstances will the minimum Consolidated
Tangible Net Worth be reduced to less than $90,000,000. Any such ratable
increase or decrease in the Company’s maintenance of the Consolidated Tangible
Net Worth shall be effective immediately upon the related increase or decrease
in the Aggregate Commitment in accordance with the terms of this Agreement.

Section 7.8 Liens. The Company will not, nor will it permit any Subsidiary to,
create or incur any Lien in, of or on the Collateral, except:

(a) Liens in favor of Collateral Agent.

(b) Liens in favor of the Company, which Liens are subordinated to the Liens in
favor of Collateral Agent in accordance with Article XV hereof.

(c) Liens arising out of repurchase agreements or reverse repurchase agreements
entered into by the Company or any Subsidiary.

(d) Liens arising out of judgments or awards against the Company or any
Subsidiary, in an amount of not more than $5,000,000 in the aggregate, which
judgment or award is vacated, discharged, satisfied or stayed or bonded pending
appeal within 60 days from the entry thereof.

Section 7.9 Additional Clearing Members. Promptly upon any Person becoming a
Clearing Member of CME, the Company will execute and deliver, as Member
Attorney-in-Fact, a supplement to the Security and Pledge Agreement,
substantially in the form of Exhibit A thereto, joining such Clearing Member as
a party to the Security and Pledge Agreement and a supplement to the Securities
Account Control Agreement, substantially in the form of Exhibit B thereto,
joining such Clearing Member as a party to the Securities Account Control
Agreement. If such new Clearing Member deposits Money Fund Shares in
satisfaction of their Security Deposit requirement to the extent such Money Fund
Shares are included in the Borrowing Base, the Company will execute and deliver,
as Member Attorney-in-Fact, a Money Fund Control Agreement, substantially in the
form of Exhibit C to the Security and Pledge Agreement with respect to such
Money Fund Shares for the purpose of granting to Collateral Agent control
(within the meaning of the UCC) of the Money Fund Shares subject thereto.

Section 7.10 CME Rule Changes. The Company will not, without the prior written
consent of the Banks, amend, revoke, or rescind any CME Rule in any manner that
would have a materially adverse effect on the Lien granted to Collateral Agent
in the Collateral or the ability of Collateral Agent to enforce any of its
rights under the Collateral Documents.

Section 7.11 Taxes. The Company will, and will cause each Subsidiary to, pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those (i) which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside on the books of the Company or such Subsidiary, as
applicable, or (ii) as to which the failure to pay would not reasonably be
expected to have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Section 7.12 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice in the industry, and the Company will furnish to
Administrative Agent upon request of any Bank information as to the insurance
carried. Administrative Agent shall furnish such information to each Bank.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.1 Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of the Company or any Subsidiary to the Banks in
this Agreement or in any certificate or written information delivered in
connection with this Agreement or any other Loan Document shall be materially
false as of the date on which made or deemed to have been made.

Section 8.2 Payment Defaults. Nonpayment of the principal of any Note when due,
nonpayment of interest upon any Note within five days after the same becomes due
or nonpayment of any commitment fee or other obligation under any of the Loan
Documents within 10 days after the same becomes due.

Section 8.3 Certain Covenant Defaults. (i) Any breach by the Company of any of
the terms required to be observed by it under Section 7.1 (other than
Section 7.1(g)), which continues unremedied for 10 days after the Company
receives written notice of such breach from any Bank; (ii) (a) any breach by the
Company of any of the terms required to be observed by it under Section 7.2,
7.7, 7.8 or 7.10 or (b) any breach by NYMEX of any of the terms required to be
observed by it under Section 5.2(c) of the NYMEX Security and Pledge Agreement;
or (iii) (a) any material breach by the Company of any of the other terms or
provisions required to be observed by it under Article VII or (b) any material
breach by NYMEX of any of the terms required to be observed by it under
Section 5.2(b) of the NYMEX Security and Pledge Agreement.

Section 8.4 Other Covenant Defaults. The breach by the Company or NYMEX (other
than a breach which constitutes a Default under Section 8.1, 8.2 or 8.3) of any
of the terms or provisions of this Agreement or any other Loan Document to which
such Person is a party which is not remedied within five days after written
notice from any Bank.

Section 8.5 Other Indebtedness. Failure of the Company or any Subsidiary to pay
any Indebtedness in an aggregate amount in excess of $5,000,000 when due; or the
default by the Company or any Subsidiary in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, which results in such Indebtedness
being accelerated or declared to be due and payable or required to be prepaid,
redeemed or defeased (other than by a regularly scheduled repayment, redemption
or defeasance or mandatory prepayment, redemption or defeasance) prior to its
stated maturity.

 

29



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Section 8.6 Bankruptcy, etc. The Company or any Subsidiary shall (a) have an
order for relief entered with respect to it under the federal bankruptcy code,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (e) institute any proceeding seeking an order
for relief under the federal bankruptcy code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (f) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.6 or (g) fail to contest in good faith any appointment or proceeding
described in Section 8.7.

Section 8.7 Involuntary Bankruptcy, etc. Without the application, approval or
consent of the Company or any Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any
Subsidiary or any substantial part of its property, or a proceeding described in
Section 8.6(e) shall be instituted against the Company or any Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 45 consecutive days.

Section 8.8 Condemnation. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of all or
any substantial portion of the property of the Company or any Subsidiary.

Section 8.9 Judgments. The Company or any Subsidiary shall fail to pay, bond or
otherwise discharge, within 30 days of the entry thereof, any judgment or order
for the payment of money in excess of $250,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith.

Section 8.10 Security Interest; Validity. Collateral Agent, for the ratable
benefit of the Banks, shall cease to have a valid and perfected first priority
security interest in the Collateral other than any Money Fund Shares that have
not been included in the Borrowing Base and other than in connection with any
release of Collateral contemplated hereby or by any other Loan Document; or the
Company shall assert the invalidity of any such security interest or the
invalidity or unenforceability of any Collateral Document; or any Collateral
Document shall be terminated without Collateral Agent’s written consent.

Section 8.11 CFTC Designation. The Commodity Futures Trading Commission (or its
successor) shall revoke or suspend the designation of the Company as a contract
market under the Commodity Exchange Act, as amended for any futures contract
other than for reasons of dormancy or low volume in such contract or for reasons
of disruptions in the underlying market for such contract.

 

30



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.1 Acceleration. If any Default described in Section 8.6 or 8.7 occurs,
the obligations of the Banks to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Bank. If any other Default occurs,
Administrative Agent may, or upon the direction of the Required Banks shall,
terminate or suspend the Commitments of the Banks to make Loans hereunder, or
declare the Obligations to be due and payable, or both, whereupon such
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Company hereby expressly
waives. In addition, at any time after which the Obligations have become due and
payable and the obligations of the Banks to make Loans hereunder have terminated
in accordance with this Section 9.1, Collateral Agent may, with the consent of
the Required Banks (or shall, upon the direction of the Required Banks), enforce
any and all rights and interest created under the Collateral Documents or the
UCC, including, without limitation, foreclosing the security interests created
pursuant to the Collateral Documents by any available judicial procedure, and
exercise all other rights and remedies of Collateral Agent otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved and all of which rights
shall be cumulative.

Section 9.2 Amendments. Subject to the provisions of this Section 9.2, the
Required Banks or Administrative Agent (with the written consent of the Required
Banks) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Banks or the Company hereunder or waiving any
Default hereunder; provided, however, that:

(a) the consent of the Company and all of the Banks (other than any Defaulting
Banks) shall be required to (i) reduce the percentage specified in the
definition of Required Banks, (ii) reduce the principal amount of or extend the
maturity date for any Advance or reduce the rate or change the time of payment
of interest thereon, (iii) reduce the rate or change the time of payment of any
commitment fee, (iv) adjust the amount of the Commitment of any Bank except as
otherwise permitted herein, (v) amend Section 2.7, 2.8, 5.2, this Section 9.2,
or Section 12.1(b) or (c), (vi) extend the Revolving Credit Termination Date,
(vii) permit the Company to assign its rights under this Agreement, (viii) amend
the definition of “Borrowing Base” or “Discounted Value” or the provisions of
Annex I hereto (except as set forth in clause (c) below) or (ix) release any of
the Collateral from the Lien granted pursuant to the Collateral Documents to the
extent that on the date of such release the aggregate outstanding principal
amount of all Loans exceed, or will immediately after such release exceed, the
Borrowing Base, other than as permitted by this Agreement or any other Loan
Document (including without limitation Section 2.9 of this Agreement);

(b) the Company may add a new Bank(s) under the terms of this Agreement,
provided, however, that each such new Bank shall agree in writing to be bound by
the terms of this Agreement without the consent of the Banks;

 

31



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(c) the Company may modify the Concentration Policy or Minimum Credit Rating,
each as set forth on Annex I hereto, at any time, if such modification results
in an imposition of a more restrictive Concentration Policy or Minimum Credit
Rating than that set forth on Annex I without the consent of the Banks. The
Company may modify the Concentration Policy or Minimum Credit Rating upon
approval of the Required Banks if such modification results in the imposition of
a less restrictive Concentration Policy or Minimum Credit Rating than that set
forth on Annex I; and

(d) any amendment, modification or waiver of any provision of any Loan Documents
that affects the rights or obligations of an Agent shall not be effective
without such Agent’s prior written consent.

Section 9.3 Preservation of Rights. No delay or omission of the Banks to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Company to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Banks required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Banks until the Obligations have been paid in full and the
Commitments have been terminated.

ARTICLE X

THE AGENTS

Section 10.1 Declaration and Acceptance of Appointment; No Fiduciary Duties.
Subject to the terms and conditions hereof, each Bank hereby appoints and
authorizes Bank of Montreal as its administrative agent hereunder and under the
other Loan Documents and JPMorgan Chase Bank, N.A. to act as its collateral
agent hereunder and under each of the Collateral Documents and other Loan
Documents, each with such powers as are expressly delegated to each Agent by the
terms of this Agreement, the Collateral Documents, and the other Loan Documents,
together with such other powers as are reasonably incidental thereto. Each of
Bank of Montreal and JPMorgan Chase Bank, N.A., by its execution hereof, hereby
accepts the appointment made under this Section 10.1. Neither Administrative
Agent nor Collateral Agent shall have any duties or responsibilities except
those expressly set forth in this Agreement, the Collateral Documents and the
other Loan Documents, or be a trustee for, or have any fiduciary obligation to,
any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of either Administrative Agent or
Collateral Agent shall be read into this Agreement or any other Loan Document or
otherwise exist for such Agent. In performing its functions and duties hereunder
and under the other Loan Documents, Administrative Agent and Collateral Agent
shall act solely as agents for the Banks and do not assume nor shall be deemed

 

32



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

to have assumed any obligation or relationship of trust or agency with or for
the Company or any of its successors or assigns. Neither Administrative Agent
nor Collateral Agent shall be required to take any action that exposes such
Agent to personal liability or that is contrary to this Agreement, any other
Loan Document or applicable law. The appointment and authority of each Agent
hereunder shall terminate upon the indefeasible payment in full of all
Obligations and the termination of the Commitments. Each Bank hereby authorizes
Collateral Agent to execute each of the Collateral Documents on behalf of such
Bank (the terms of which shall be binding on such Bank).

Section 10.2 Reliance by Each Agent. Each Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by such Agent and
acceptable to the Required Banks. Each Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive advice or concurrence of the
Company or the Required Banks (or, if required, all of the Banks), as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Banks, provided that unless and until such Agent shall have
received such advice, such Agent may take or refrain from taking any action, as
such Agent shall deem advisable and in the best interests of the Banks. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Company or the Required Banks or all
of the Banks, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Banks.

Section 10.3 Reimbursement and Indemnification. The Banks severally agree to
reimburse and indemnify each Agent and its officers, directors, employees,
representatives and agents ratably in proportion to the amounts of their
respective Commitments, to the extent not paid or reimbursed by the Company
(i) for any amounts for which such Agent, acting in its capacity as Agent, is
entitled to reimbursement by the Company hereunder or under any other Loan
Document and (ii) for any other actual out-of-pocket expenses incurred by such
Agent, in its capacity as Agent and acting on behalf of the Banks, in connection
with the administration and enforcement of this Agreement and the other Loan
Documents, except in each case, for any amounts or expenses that arise as a
result of the gross negligence or willful misconduct of such Agent.

Section 10.4 Each Agent in its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company or any affiliate of the Company as though such
Agent were not an Agent hereunder. With respect to the making of Loans pursuant
to this Agreement, each Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Bank and may exercise the same as
though it were not an Agent, and the terms “Bank,” and “Banks” shall include
each Agent in its individual capacity.

 

33



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Section 10.5 Resignation or Termination of Agent.

(a) Any Agent may resign its position as such at any time upon ninety (90) days’
prior notice to the Company, the other Agent and the Banks. Any Agent may be
terminated by the Required Banks (excluding any Bank then acting as such Agent)
at any time upon thirty (30) days’ prior notice to the Company, the Agents and
the other Banks. The Required Banks, with the consent of the Company (such
consent not to be unreasonably withheld), may appoint a successor Agent to
succeed any Agent that resigns or is terminated pursuant to this Section 10.5.
Subsequent to the effective date of such resignation or termination, the
resigning or terminated (as applicable) Agent shall have no further obligations
in that capacity under this Agreement.

(b) If no successor Collateral Agent shall have been appointed by the Company
and the Required Banks and shall have accepted such appointment prior to the
effective date of the resignation or termination of the then acting Collateral
Agent, the resigning or terminated Collateral Agent may appoint a successor
Collateral Agent, which shall be a bank or trust company organized under the
laws of the United States of America or any State thereof, having a combined
capital and surplus of at least $500,000,000.

(c) Unless and until a successor administrative agent is appointed by the
Company and the applicable Principal Banks acting together, (i) the services
performed by such Administrative Agent hereunder shall be performed by the
individual Principal Banks and the Company, each of its own behalf, and (ii) any
payments or communications made by the Company to such Administrative Agent
hereunder shall be made directly to the applicable individual Principal Banks.

Section 10.6 Non-Reliance Representation. Each of the Banks acknowledges and
represents that it has, independently of and without reliance upon any Agent,
and based solely upon its own expertise (and the expertise of its agents and
independent advisors, if any) and upon financial statements and other
information deemed appropriate by it, made its own credit analysis of the
Company and made its own decision to enter into this Agreement. Each of the
Banks further acknowledges and represents that it will, independently of and
without reliance upon any Agent, and based solely upon its own expertise (and
the expertise of its agents and independent advisors, if any) and upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis of the Company and its own decisions with respect
to this Agreement.

Section 10.7 Exculpation. No Agent nor any of its shareholders, directors,
officers, employees or agents shall be liable to the Banks, or any of them
individually, for any obligation, undertaking, act or judgment of the Company or
any other Person, or for any error of judgment or any action taken or omitted to
be taken by such Agent (except and to the extent that the same arises from gross
negligence or willful misconduct on the part of such Agent), or be bound to
ascertain or inquire as to the performance or observance of any term of any of
the Loan Documents. Without limiting the generality of the foregoing, each
Agent: (a) may consult with legal counsel selected by it and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel; (b) makes no warranty or representation and
shall not be responsible for any warranty or representation made in or in
connection with any of the Loan Documents by any Person other than such Agent,
or for the financial condition of the Company or any other Person, or for the
observance or performance of

 

34



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

any obligations of the Company or any other Person other than such Agent, or for
the truth or accuracy of any document provided to such Agent that such Agent has
initially received from, or that such Agent has prepared based upon information
received from, the Company or any other Person, except for Collateral Agent’s
responsibility under Section 10.8; (c) makes no warranty or representation and
shall not be responsible for the due execution, validity, enforceability,
sufficiency or collectibility of any of the Loan Documents; (d) shall incur no
liability under or in respect of any such agreement or document by acting upon
any notice (by telephone or otherwise), or writing (including telex and
telegraphic communication) believed by it in good faith to be genuine and to be
signed or sent by the proper party or Person; and (e) makes no warranty or
guarantee as to: (i) future payments by the Company or any other obligor or
guarantor of the Loans, (ii) the Company’s future compliance with or performance
of any of the terms and conditions contained in the Loan Documents, or (iii) the
collectibility of the Loans.

Section 10.8 Collateral Valuation. Collateral Agent shall monitor the market
value of the Collateral. On each Borrowing Date, promptly after receiving notice
from the Company of a proposed borrowing, on each subsequent day on which there
is an outstanding Advance, and on the last day of each calendar month (or, if
such day is not a Business Day, the next succeeding Business Day), commencing
with the first such date to occur after the date hereof, Collateral Agent shall
determine the aggregate market value of all Collateral on and as of such date in
accordance with its usual and customary practices and shall advise and notify
(which may be by telephone) the Company, Administrative Agent and each Bank
thereof (each a “Collateral Notice”). Collateral Agent agrees to deliver
promptly to the Company, Administrative Agent and each Bank a written
confirmation of any telephonic Collateral Notice which is given on a Borrowing
Date.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Company may not assign or otherwise transfer any of its rights
under this Agreement.

(b) Any Bank may, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank hereunder.
In the event of any such sale by a Bank of participating interests to a
Participant, such Bank’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Bank shall remain solely
responsible for the performance thereof and the Company and each Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement and the other Loan Documents.
In no event shall a Bank that sells a participating interest be obligated to the
Participant to take or refrain from taking any action hereunder or

 

35



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

under any of the other Loan Documents except that such Bank may agree that it
will not, without the consent of such Participant, agree to (A) reduce the
principal of, or interest payable on (or reduce the rate of interest applicable
to), the Loans of such Bank or any fees or other amounts payable to such Bank
hereunder which, in each case, are related to the participation sold to such
Participant or, (B) postpone the date fixed for any payment of the principal of,
or interest on, the Loans of such Bank or other amounts payable to such Bank
hereunder which, in each case, are related to the participation sold to such
Participant.

(c) Any Bank may (or in accordance with Section 11.4(h) shall), in accordance
with applicable law, and with the consent of the Company (such consent not to be
unreasonably withheld), and with the consent of Administrative Agent upon the
occurrence and during the continuance of a Default pursuant to Sections 8.2, 8.6
or 8.7 (such consent not to be unreasonably withheld), at any time sell to any
financial institution (all such purchasers, collectively, “Purchasers”) all or
any part of its rights and obligations under this Agreement and the Note held by
it pursuant to an assignment agreement (an “Assignment Agreement”), executed by
such Purchaser and such Bank and delivered to the Company and each Agent;
provided that the consent of the Company to any such assignment shall not be
required if (A) a Default has occurred and is continuing, (B) the assignment is
by a Bank to an affiliate of such Bank or another existing Bank or (C) the
assignment (including any pledge) is by any Bank of its Notes and its rights
hereunder with respect thereto to any Federal Reserve Bank. Upon such execution
and delivery of an Assignment Agreement, from and after the effective date as
specified therein, (x) the Purchaser thereunder shall be a party hereto and
shall be bound by the provisions hereto and, to the extent provided in such
Assignment Agreement, shall have the rights and obligations of a Bank hereunder,
with its Commitment as set forth in such Assignment Agreement, and (y) the
transferor Bank thereunder shall, to the extent provided in such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all or the remaining portion of a
transferor Bank’s rights and obligations under this Agreement, such transferor
Bank shall cease to be a party hereto). Upon delivery of the Assignment
Agreement to the Company and each Agent, the Company, each Agent and the Banks
may treat the Purchaser as the owner of the Loans and Commitment recorded
therein for all purposes of this Agreement.

(d) On the effective date specified in any Assignment Agreement, or as soon as
possible thereafter, the Company shall execute and deliver to the applicable
Purchaser, a new Note to the order of such Purchaser reflecting the Commitment
and outstanding Loans obtained by it pursuant to such Assignment Agreement and,
if the transferor Bank has retained a Commitment and Loans hereunder, a new Note
in exchange for the Note held by the transferor Bank (which existing Note shall
be surrendered to the Company) to the order of the transferor Bank reflecting
the Commitment and outstanding Loans retained by it hereunder. Such new Notes
shall be dated the effective date of the Assignment Agreement as specified
therein and shall otherwise be in the form of the Note replaced thereby. The
Note surrendered by the transferor Bank shall be returned by the transferor Bank
to the Company marked “canceled”.

(e) The Company authorizes each Bank to disclose to any Participant or Purchaser
and any prospective Participant or Purchaser any and all financial and other
information in such Bank’s possession concerning the Company which has been
delivered to such Bank by or on behalf of the Company pursuant to this
Agreement; provided that such Participant or Purchaser or prospective
Participant or Purchaser agrees to be bound by the confidentiality provisions
contained in Section 11.12.

 

36



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

(f) If, pursuant to this Section 11.1, any interest in this Agreement or any
Note is transferred to any Purchaser which is organized under the laws of any
jurisdiction other than the United States or any state thereof, such Purchaser,
concurrently with the effectiveness of such transfer and becoming a party to
this Agreement pursuant to the applicable Assignment Agreement shall,
(i) represent to the transferor Bank (for the benefit of the transferor Bank,
each Agent and the Company) that under applicable law and treaties then in
effect no United States federal taxes will be required to be withheld by any
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Purchaser hereunder, (ii) furnish to the Company the documentation
described in Section 11.4(f), (wherein such Purchaser claims entitlement to
complete exemption from U.S. federal withholding tax on all payments hereunder)
and (iii) agree to otherwise comply with the terms of Section 11.4(f).

(g) Notwithstanding anything to the contrary contained in this Section 11.1, no
Bank may assign or sell participations, or otherwise syndicate all or any
portion of such bank’s interests under this Agreement or any other Loan Document
to any Person who is (i) listed on the Specially Designated Nationals and
Blocked Persons List (the “SDN List”) maintained by the U.S. Department of
Treasury Office of Foreign Assets Control (“OFAC”) and/or on any other similar
list maintained by the OFAC pursuant to any authorizing statute, executive order
or regulation or (ii) either (x) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(y) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar executive
orders.

(h) The transferor Bank shall pay to Administrative Agent for its own account a
fee of $3,500.

Section 11.2 Survival of Representations. All representations and warranties of
the Company contained in this Agreement shall survive delivery of the Notes and
the making of the Loans herein contemplated.

Section 11.3 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Bank shall be obligated to extend credit to the
Company in violation of any limitation or prohibition provided by any applicable
statute or regulation.

Section 11.4 Taxes.

(a) All payments to any Bank with respect to the Loans shall be made free and
clear of, and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Company shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) such Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make

 

37



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

such deductions and (iii) the Company shall pay the full amount deducted to the
relevant governmental authority in accordance with applicable law. In addition,
to the extent not paid in accordance with the preceding sentence, the Company
shall pay any Other Taxes to the relevant governmental authority in accordance
with applicable law.

(b) Subject to subsections (g) and (h) below, the Company shall indemnify each
Bank for Indemnified Taxes and Other Taxes paid by such Bank, provided, however,
that the Company shall not be obligated to make payment to any Bank in respect
of penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are attributable to the gross negligence or willful misconduct of
such Bank.

(c) If a Bank shall become aware that it is entitled to claim a refund from a
governmental authority in respect of Indemnified Taxes or Other Taxes paid by
the Company pursuant to this Section 11.4, including Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company, or with respect to
which the Company has paid Additional Amounts pursuant hereto, it shall promptly
notify the Company of the availability of such refund claim and, if such Bank
determines in good faith that making a claim for refund will not have a material
adverse effect on its taxes or business operations, shall, within 30 days after
receipt of a request by the Company, make a claim to such governmental authority
for such refund at the Company’s expense. If a Bank receives a refund in respect
of any Indemnified Taxes or Other Taxes paid by the Company pursuant hereto, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to hereto, including indemnity payments made or Additional Amounts
paid, by the Company under this Section 11.4 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of such Bank and without interest (other than interest paid by the
relevant governmental authority with respect to such refund).

(d) If any Bank is or becomes eligible under any applicable law, regulation,
treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made
to it by the Company, such Bank shall, upon the request, and at the cost and
expense, of the Company, complete and deliver from time to time any certificate,
form or other document requested by the Company, the completion and delivery of
which are a precondition to obtaining the benefit of such reduced rate or
exemption, provided that the taking of such action by such Bank, would not, in
the reasonable judgment of such Bank be disadvantageous or prejudicial to such
Bank or inconsistent with its internal policies or legal or regulatory
restrictions. For any period with respect to which a Bank has failed to provide
any such certificate, form or other document requested by the Company, such Bank
shall not be entitled to any payment under this Section 11.4 in respect of any
Indemnified Taxes or Other Taxes that would not have been imposed but for such
failure.

(e) Each Bank organized under the laws of a jurisdiction in the United States,
any State thereof or the District of Columbia (other than Banks that are
corporations or otherwise exempt from United States backup withholding Tax)
shall (i) deliver to the Company, upon execution hereof (or, with respect to
Persons becoming Banks hereunder by assignment,

 

38



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

upon execution of the relevant assignment agreement), two original copies of
United States Internal Revenue Form W-9 or any successor form, properly
completed and duly executed by such Bank, certifying that such Bank is exempt
from United States backup withholding Tax on payments of interest made under the
Loan Documents and (ii) thereafter, at each time it is so reasonably requested
in writing by the Company, deliver within a reasonable time two original copies
of an updated Form W-9 or any successor form thereto.

(f) Each Bank that is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (each such Bank, a
“Foreign Bank”) that is entitled to an exemption from or reduction of
withholding Tax under the laws of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to the Company, upon execution
hereof (or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), such properly completed and
duly executed documentation prescribed by applicable law or reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate, unless in the good faith opinion of the Foreign Bank such
documentation would expose the Foreign Bank to any material adverse consequences
or risk. Such documentation shall be delivered by each Foreign Bank on or before
the date it becomes a Bank and on or before the date, if any, such Foreign Bank
changes its applicable lending office by designating a different lending office
with respect to its Loans (a “New Lending Office”). In addition, each Foreign
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Bank. Each Bank (and, in the case
of a Foreign Bank, its lending office), represents that on the date hereof,
payments made hereunder by the Company to it would not be subject to United
States Federal withholding tax.

(g) Notwithstanding the provisions of subsection (a) and (b) above, the Company
shall not be required to indemnify any Foreign Bank, or to pay any Additional
Amounts to any Foreign Bank, in respect of United States Federal withholding tax
pursuant to subsection (a) or (b) above, (A) to the extent that the obligation
to withhold amounts with respect to United States Federal withholding tax
existed on the date such Foreign Bank became a Bank; (B) with respect to
payments to a New Lending Office with respect to a Loan, but only to the extent
that such withholding tax exceeds any withholding tax that would have been
imposed on such Bank had it not designated such New Lending Office; (C) with
respect to a change by such Foreign Bank of the jurisdiction in which it is
organized, incorporated, controlled or managed, or in which it is doing
business, from the date such Foreign Bank changed such jurisdiction, but only to
the extent that such withholding tax exceeds any withholding tax that would have
been imposed on such Bank had it not changed the jurisdiction in which it is
organized, incorporated, controlled or managed, or in which it is doing
business; or (D) to the extent that the obligation to pay such indemnity payment
or Additional Amounts would not have arisen but for a failure by such Foreign
Bank to comply with the provisions of Section 11.4(f).

(h) If any Bank requests compensation under this Section 11.4, or if the Company
is required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then such Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates with the object of

 

39



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

avoiding or eliminating the amounts payable pursuant to this Section 11.4,
provided that such designation or assignment shall be on such terms that such
Bank and its lending office, in such Bank’s sole judgment, suffer no economic,
legal, regulatory or other disadvantage and would not otherwise be
disadvantageous to such Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.

If Bank requests compensation under this Section 11.4, or if the Company is
required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then the Company may, at its
sole expense and effort, upon notice to such Bank, require such Bank to assign
and delegate, without recourse, in accordance with and subject to the
restrictions contained in Section 11.1, all of such Bank’s interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (which assignee or assignees may be one or more other Banks);
provided that (i) such Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (ii) such assignment
will result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

A certificate of the relevant Bank setting forth the basis for any amounts (and
the calculation thereof and methodology in calculating, each in reasonable
detail) claimed under this Section 11.4 shall be delivered to the Company and
shall be conclusive absent manifest error. Failure or delay on the part of a
Bank to demand compensation of any amount under this Section shall not
constitute a waiver of such Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate any such Bank for any
amounts claimed under this Section that are incurred more than 90 days prior to
the date that such Bank notifies the Company of the circumstances giving rise to
such amounts and such Bank’s intention to claim compensation therefor; provided,
further, that if the circumstances giving rise to such amounts have retroactive
effect, then the 90-day period referred to above shall be extended to include
the period of retroactive effect thereof.

(i) Any payment required to be made by the Company to any Bank under this
Section 11.4 shall be deemed an Obligation and be secured by the Collateral.

Section 11.5 Choice of Law; Jurisdiction. THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS. The Company and the Banks
hereby irrevocably submit to the non-exclusive jurisdiction of any United States
federal or Illinois state court sitting in Chicago, Illinois in any action or
proceedings arising out of or relating to any Loan Documents and the Company and
the Banks hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in any such court.

Section 11.6 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

40



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Section 11.7 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Company and the Banks and supersede all prior
agreements and understandings among the Company and the Banks relating to the
subject matter thereof.

Section 11.8 Several Obligations. The respective obligations of the Banks
hereunder are several and not joint and no Bank shall be the partner or agent of
any other. The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.

Section 11.9 Expenses; Indemnification.

(a) The Company shall reimburse each Agent and each Bank for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys, which attorneys may be employees
of such Agent or such Bank, as applicable) paid or incurred by such Agent or
such Bank, as applicable, in connection with the collection, liquidation and
enforcement of the Loan Documents and/or the Collateral. The Company further
agrees to indemnify each Agent, each Bank and their respective directors,
officers and employees (each an “Indemnified Party”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder (all
of the foregoing being collectively referred to as “Indemnified Amounts”),
excluding, however, in all of the foregoing instances, Indemnified Amounts
arising from the gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification and Indemnified Amounts consisting of
taxes imposed on or measured by the overall net income of the Indemnified Party
seeking indemnification.

(b) If, after the date hereof, any law or any governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) is
adopted, or there is any change in the interpretation thereof, or the compliance
of any Bank with such, which, in any case, affects the amount of capital
required or expected to be maintained by such Bank or any corporation
controlling such Bank, and such Bank reasonably determines the amount of capital
required is increased by or based upon the existence of this Agreement or its
Commitment hereunder and such increased capital results in increased costs to
such Bank, then, such Bank shall notify the Company of such fact and shall
provide a reasonably detailed description of such increased costs in the notice
(“Increased Cost Notice”), together with documentation from the relevant
regulatory body setting forth such increased capital requirement, and within 15
days of the Company’s receipt of such Increased Cost Notice, the Company shall,
in its sole discretion, determine whether to terminate such Bank’s Commitment
and obligation to make Loans hereunder, or to attempt to negotiate with such
Bank a revised commitment fee (which revision shall not constitute an amendment
to Section 2.8 hereof for the purposes of Section 9.2) and any other
reimbursements provided for hereunder which reflect such Bank’s increased costs.
In the event that the Company determines to terminate such Bank’s Commitment and
obligation to make Loans hereunder, the Company shall send written notice to
such Bank within 15 days of the Company’s receipt of the Increased Cost Notice
specifying a

 

41



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

date at least 30 days thereafter on which such Bank’s Commitment and obligation
to make Loans hereunder shall be terminated. In the event that the Company
determines to attempt to negotiate with such Bank a revised commitment fee and
other reimbursements, and the Company and such Bank are unable to agree, within
30 days of the date of the Increased Cost Notice, upon such revised fees and
other reimbursements, such Bank may send written notice to the Company, or the
Company may send written notice to such Bank specifying a date at least 30 days
thereafter on which the Bank’s Commitment and obligation to make Loans hereunder
shall be terminated. Any payment required to be made by the Company under this
Section 11.9(b) shall be deemed an Obligation and be secured by the Collateral.

(c) At least 45 days prior to the proposed consummation date of any merger or
consolidation of the Company with or into any other Person in which the Company
shall not be the surviving entity (such transaction, a “Restructuring”), the
Company will give written notice thereof to Administrative Agent (a
“Restructuring Notice”), which notice shall set forth the material terms and
conditions of such Restructuring, including the identity of the surviving entity
of such Restructuring (the “Survivor”). Administrative Agent shall promptly
provide a copy of the Restructuring Notice to each Bank. Upon receipt of a
Restructuring Notice, a Bank may elect, in its sole discretion, to terminate its
Commitment hereunder by notifying the Company and Administrative Agent thereof,
which may be by telephone (a “Termination Notice”) within 15 days of such Bank’s
receipt of the Restructuring Notice, which termination shall become effective no
sooner than 30 days after the Company’s receipt of the Termination Notice. Any
Bank that fails to deliver a Termination Notice within 15 days after its receipt
of a Restructuring Notice shall be deemed to have elected to terminate its
Commitment.

(d) The effective date of any termination of a Bank’s Commitment hereunder
pursuant to subsection (b) or (c) above or pursuant to Section 2.12 is referred
to herein as such Bank’s “Accelerated Termination Date”. Any such termination
shall not accelerate the maturity of any Loans outstanding to such Bank; subject
to Section 2.11, commitment fees to such Bank shall cease to accrue as of its
Accelerated Termination Date; and the Company shall be responsible for any and
all Obligations and accrued and unpaid costs (including increased costs), fees
and expenses incurred with respect to such Bank prior to its Accelerated
Termination Date subject to Section 2.11. The obligations of the Company under
this Section 11.9 shall survive the termination of this Agreement.

Section 11.10 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

Section 11.11 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 11.12 Confidentiality. Each of the Banks and each Agent agrees to
maintain the confidentiality of the Company Information, except that Company
Information may

 

42



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

be disclosed (a) to its affiliates, directors, officers, employees and agents,
including accountants, legal counsel and other advisors who have a need to know
such information (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Company Information
and agree to keep such Company Information confidential on terms substantially
similar to this Section 11.12), (b) to any governmental agency or representative
thereof, provided that prior to such disclosure, the disclosing party shall, to
the extent practicable and to the extent not prohibited by applicable laws,
promptly inform the Company of such potential disclosure, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process or to the extent reasonably required in connection with any litigation
relating to this Agreement or the Collateral to which such Bank or such Agent,
as applicable, is a party, (d) subject to an agreement containing provisions
substantially the same as those described in this Section 11.12, to any
Purchaser or Participant or any prospective Purchaser or Participant, (e) with
the consent of the Company or (f) to the extent such Company Information becomes
publicly available other than as a result of a breach of its confidentiality
obligations as described in this Section 11.12.

As used in this Section, “Company Information” means all information received
from the Company or any of its Subsidiaries or Affiliates relating to Holdings
or any of its subsidiaries (including the Company) or any of their respective
affiliates, or their businesses, other than any such information that is
available to any Agent or any Bank, as applicable, on a non-confidential basis
prior to disclosure by the Company.

Section 11.13 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 11.14 USA Patriot Act Notification. The following notification is
provided to the Company pursuant to Section 326 of the USA Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Company opens an account, Administrative Agent, Collateral Agent and the Banks
will ask for the Company’s name, tax identification number, business address,
and other information that will allow Administrative Agent, Collateral Agent and
the Banks to identify such Company. Administrative Agent, Collateral Agent and
the Banks may also ask to see the Company’s legal organizational documents or
other identifying documents.

 

43



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

ARTICLE XII

SETOFF; RATABLE PAYMENTS

Section 12.1 Setoff; Ratable Payments.

(a) In addition to, and without limitation of, any rights of the Banks under
applicable law, if the Company becomes insolvent, however evidenced, or any
Default occurs and is continuing, any indebtedness from any Bank to the Company
(including all account balances, whether provisional or final and whether or not
collected or available but excluding any accounts designated as or representing
“customer segregated funds” accounts and any accounts pledged to such Bank to
secure an overdraft facility to ensure the settlement of foreign currency
futures and options contracts traded on the Company) may be offset and applied
toward the payment of the Obligations owing to such Bank, whether or not the
Obligations, or any part thereof, shall then be due.

(b) Subject to Section 2.11, if any Bank, whether by setoff or otherwise, has
payment made to it upon any Loan in a greater proportion than that received by
any other Bank upon any Loan constituting a portion of the same Advance, such
Bank shall distribute to Administrative Agent an amount equal to each of the
other Banks’ pro rata share of such payment. Such payment shall be distributed
ratably between the Banks in proportion to each Bank’s respective share of the
total Obligations outstanding under this Agreement. Any payment distributed
pursuant to this subsection (b) to Administrative Agent shall be distributed by
Administrative Agent to the applicable Banks in accordance with the provisions
of this Agreement.

(c) Subject to Section 2.11, if any Bank, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for any category of its Obligations or such amounts which may
be subject to setoff, in any case, in excess of its pro rata share thereof, such
Bank agrees, promptly upon demand, to take such action necessary such that all
Banks share in the benefits of such collateral ratably in proportion to their
Obligations of the same category. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

(d) The Company agrees that any holder of a participation in a Loan may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as if such holder were the direct creditor of the Company
in the amount of the participation.

ARTICLE XIII

NOTICES

Section 13.1 Giving Notice. Except as otherwise herein provided, any notice
required or permitted to be given under this Agreement shall be in writing and
shall be deemed, given (i) when delivered if sent by an overnight courier
service, or (ii) when sent by facsimile,

 

44



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

telex or SWIFT message, in each case, addressed to the Company, the Agents and
the Banks at the addresses or transmission numbers indicated below their
signatures to the Agreement or otherwise notified to the Company, the Agents or
the Banks, as applicable.

Section 13.2 Change of Address. The Company, any Agent and any Bank may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the Agents and the Banks.

ARTICLE XV

SUBORDINATION

The Company hereby subordinates its Lien on the Collateral to the Lien therein
granted to Collateral Agent pursuant to the Collateral Documents, and, except as
permitted by Section 2.9, the Company shall not take any action of any nature
whatsoever to enforce its Lien until all of the Obligations have been paid in
full and the Commitments have been terminated.

(Signature Pages Follow)

 

45



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the Company, the Agents and the Banks have executed this
Agreement as of the date first above written.

 

CHICAGO MERCANTILE EXCHANGE INC. (a Delaware corporation) By:  

/s/ Craig S. Donohue

Name:   Craig S. Donohue Title:   Chief Executive Officer Date: October 10, 2008
20 South Wacker Drive Chicago, Illinois 60606 Fax: (312) 930-3187 S.W.I.F.T.:
XCMEUS4C Attention: Managing Director & President, Clearing House Division With
a copy to: 20 South Wacker Drive Chicago, Illinois 60606 Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C Attention: General Counsel

 

S-1



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

Commitments   $45,000,000.00  

BANK OF MONTREAL,

individually and as Administrative Agent

  By:  

/s/ Linda C. Haven

  Name:   Linda C. Haven   Title:   Managing Director   111 West Monroe Street  
Chicago, Illinois 60603   Fax: (312) 765-8201   Attention: Linda Haven

 

S-2



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$60,000,000.00  

JPMORGAN CHASE BANK, N.A.,

individually and as Collateral Agent

  By:  

/s/ Alexeev J. Taboas

  Name:   Alexeev Taboas   Title:   Vice President   277 Park Avenue, 36th Floor
  New York, New York 10172   Fax: (212) 270-1511   Attention: Alexeev Taboas

 

S-3



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$60,000,000.00   BANK OF AMERICA, N.A.   By:  

/s/ Maryanne Fitzmaurice

  Name:   Maryanne Fitzmaurice   Title:   Sr. Vice President   NY1-503-05-07  
335 Madison Avenue, 5th Floor   New York, NY 10017   Fax: (212) 503-7027  
Attention: Maryanne Fitzmaurice

 

S-4



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$50,000,000.00   BANK OF NEW YORK MELLON, N.A.   By:  

/s/ Thomas Caruso

  Name:   Thomas Caruso   Title:   First Vice President   One Wall Street   New
York, New York 10286   Fax: (212) 809-9566   Attention: Thomas Caruso

 

S-5



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$60,000,000.00   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.   By:  

/s/ Victor Pierzchalski

  Name:   Victor Pierzchalski   Title:   Authorized Signatory   1251 Avenue of
the Americas   New York, NY 10020-1104   Fax: (212) 782-6440 with a copy to
(312) 696-4535   Attention: US Corporate Banking - Thomas Denio

 

S-6



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$15,000,000.00   BROWN BROTHERS HARRIMAN & CO.   By:  

/s/ ERIC C. ANDREN

  Name:   ERIC C. ANDREN   Title:   SENIOR VICE PRESIDENT   140 Broadway   New
York, New York 10005   Fax: (212) 493-8065   Attention: Antoinette Cleary

 

S-7



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

[$60,000,000.00]   CITICORP USA, INC.   By:  

/s/ Thomas Fontana

  Name:   Thomas Fontana   Title:   Managing Director   388 Greenwich Street,
22nd Floor   New York, New York 10013   Fax: (212) 816-1212   Attention: Frank
Mula

 

S-8



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$40,000,000.00   FIFTH THIRD BANK CHICAGO,   a Michigan banking corporation  
By:  

/s/ Joseph A. Wemhoff

  Name:   Joseph A. Wemhoff   Title:   Vice President  

222 S. Riverside Plaza, GRVR0D

Chicago, Illinois 60606

Fax: (312) 704-7365

 

Attention: Joseph A. Wemhoff

 

S-9



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$45,000,000.00   HARRIS N.A.   By:  

/s/ Linda C. Haven

  Name:   Linda C. Haven   Title:   Managing Director  

111 West Monroe Street

Chicago, Illinois 60603

Fax: (312) 765-8201

 

Attention: Linda Haven

 

S-10



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$25,000,000.00   HSBC BANK USA   By:  

/s/ Paul Lopez

  Name:   Paul Lopez   Title:   Senior Vice President  

452 Fifth Avenue

New York, New York 10018

Fax: (212) 525-2479

 

Attention: Joseph Travaglione

 

S-11



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$50,000,000.00   PNC BANK, NATIONAL ASSOCIATION   By:  

/s/ Carolyn Schwarz

  Name:   Carolyn Schwarz   Title:   Vice President  

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Fax: (412) 762-3236

 

Attention: Carolyn Schwarz

 

S-12



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$40,000,000.00   STATE STREET BANK AND TRUST COMPANY   By:  

/s/ Juan G. Sierra

  Name:   Juan G. Sierra   Title:   Vice President  

100 Huntington Avenue

Tower 2, Floor 4

Boston, Massachusetts 02206

Fax: (617) 937-8890

 

Attention: Juan Sierra, Vice President

 

S-13



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

$25,000,000.00   US BANK NATIONAL ASSOCIATION   By:  

/s/ James N. DeVries

  Name:   James N. DeVries   Title:   Senior Vice President  

U.S. Bank - Corporate Banking Chicago

209 South LaSalle Street, Suite 410

Chicago, Illinois 60604

Fax: 312-325-8754

 

Attention: James DeVries

 

S-14



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

2008 CREDIT AGREEMENT

 

[$25,000,000.00]   WELLS FARGO BANK, NATIONAL ASSOCIATION   By:  

/s/ Robert P. Callahan

  Name:   Robert P. Callahan   Title:   Assistant Vice President  

Financial Institutions Division

MAC E2616-290

230 West Monroe Street

Chicago, Illinois 60606

Fax: 312-845-8606

 

Attention: Robert Callahan